Exhibit 10.1

COMMON SHARES

VISTA GOLD CORP.

AGENCY AGREEMENT

October 30, 2006

SPROTT SECURITIES (USA) LIMITED

on behalf of the several Agents

named in Schedule E hereto

c/o Sprott Securities Inc.

Royal Bank Plaza, South Tower

Suite 2750

200 Bay Street

Toronto, ON

M5J 2J2

Ladies/Gentlemen:

In furtherance of a letter agreement dated October 4, 2006 (the “Letter
Agreement”) between Vista Gold Corp. (the “Company”) and Sprott Securities (USA)
Limited (“Sprott”), the Company agreed to, among other things, appoint Sprott as
lead agent of the Company for the purpose of offering for sale, on a best
efforts basis (the “Offering”), of up to 3,764,705 of its common shares (the
“Shares”). Accordingly, subject to the terms and conditions herein contained,
the Company hereby appoints Sprott together with the other agents named in
Schedule E to this agreement (the “Agents”) as agents of the Company for the
Offering.  Sprott is acting as lead agent (the “Lead Agent”) in connection with
the Offering.

The Company has prepared and filed a preliminary short form base shelf
prospectus dated September 11, 2006 (the “Preliminary Base Shelf Prospectus”)
and a final short form base shelf prospectus dated October 2, 2006 (the “Final
Base Shelf Prospectus”) in respect of up to US$32,000,000 of the Company’s
common shares with the British Columbia Securities Commission (the “Reviewing
Authority”) and the Canadian securities regulatory authorities (collectively,
the “Qualifying Authorities”) in each of Alberta, British Columbia, Manitoba and
Ontario (the “Qualifying Provinces”); and the Reviewing Authority has issued an
MRRS decision document under National Policy 43-201-Mutual Reliance Review
System for Prospectuses and Annual Information Forms (an “MRRS Decision
Document”) on behalf of the Qualifying Authorities for each of the Preliminary
Base Shelf Prospectus and the Final Base Shelf Prospectus.  The term “Canadian
Base Prospectus” means the Final Base Shelf Prospectus, including documents
incorporated therein by reference, at the time the Reviewing Authority issued an
MRRS Decision Document with respect thereto in accordance with the rules and
procedures established under all applicable securities laws in each of the
Qualifying Provinces and the respective regulations and rules under such laws
together with applicable published policy statements and instruments of the
securities regulatory authorities in the Qualifying Provinces (“Canadian
Securities Laws”), including National Instrument 44-101 - Short Form Prospectus
Distributions and National Instrument 44-102 - Shelf Distributions (together,
the “Shelf Procedures”).  The term “Canadian Preliminary Prospectus” means the
prospectus supplement (the “Canadian Preliminary Prospectus Supplement”)
relating to the Offering, which excluded certain pricing information, filed with
the


--------------------------------------------------------------------------------




Canadian Qualifying Authorities on October 17, 2006, together with the Canadian
Base Prospectus, including all documents incorporated therein by reference. The
term “Canadian Prospectus” means the prospectus supplement (the “Canadian
Prospectus Supplement”) relating to the Offering, which includes the pricing
information omitted from the Canadian Preliminary Prospectus, to be dated the
date hereof and filed with the Qualifying Authorities in accordance with the
Shelf Procedures, together with the Canadian Base Prospectus.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement under the United States Securities Act of
1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder (the “1933 Act Regulations”), on Form S-3 (Registration No.
333-136980) on August 29, 2006, as amended by Amendment No. 1 thereto filed with
the Commission on September 27, 2006, providing for the registration of up to
4,000,000 of the Company’s common shares.  Such registration statement, as
amended on September 27, 2006, in the form previously delivered to you,
including exhibits to such registration statement and all documents incorporated
by reference in the prospectus contained therein, became effective pursuant to
Rule 461 under the 1933 Act on October 4, 2006.  Such registration statement at
any given time, as amended to such time, including any exhibits and all
documents incorporated therein by reference, and the documents otherwise deemed
to be a part thereof or included therein by 1933 Act Regulations, is referred to
herein as the “Registration Statement”.  The Registration Statement at the time
it originally became effective is referred to herein as the “Original
Registration Statement”.  The prospectus included in the Original Registration
Statement is referred to herein as the “U.S. Base Prospectus”.  The preliminary
prospectus supplement relating to the Shares filed with the Commission on
October 17, 2006 pursuant to Rule 424(b) of the 1933 Act (the “U.S. Preliminary
Prospectus Supplement”) together with the U.S. Base Prospectus is hereafter
referred to as the “U.S. Preliminary Prospectus”.  The prospectus supplement
relating to the Shares, to be filed with the Commission on or about October 31,
2006 pursuant to Rule 424(b) of the 1933 Act (the “U.S. Prospectus Supplement”)
together with the U.S. Base Prospectus is hereafter referred to as the “U.S.
Prospectus”.  The U.S. Preliminary Prospectus relating to the Shares, as amended
or supplemented immediately prior to the Applicable Time (as defined below), is
hereafter referred to as the “Pricing Prospectus”.  Any Issuer General Use Free
Writing Prospectus (as defined below) issued at or prior to the Applicable Time
and the Pricing Prospectus, taken together, are hereafter referred to
collectively as the “Pricing Disclosure Package”.  Any reference herein to any
U.S. Preliminary Prospectus or the U.S. Prospectus shall be deemed to refer to
and include the documents incorporated by reference therein pursuant to Form S-3
that were filed with the Commission on or before the date of such U.S.
Preliminary Prospectus or U.S. Prospectus, as the case may be and the documents
otherwise deemed to be a part thereof or included therein by 1933 Act
Regulations; and any reference herein to any “amendment” or “supplement” to any
U.S. Preliminary Prospectus or the U.S. Prospectus shall be deemed to refer to
and include (i) the filing of any document with the Commission after the date of
such U.S. Preliminary Prospectus or U.S. Prospectus, as the case may be, which
is incorporated therein by reference or is otherwise deemed to be a part thereof
or included therein by 1933 Act Regulations and (ii) any such document so filed.

All references in this agreement to the Registration Statement, any U.S.
Preliminary Prospectus or the U.S. Prospectus, or any amendments or supplements
to any of the foregoing, shall be deemed to include any copy thereof filed with
the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”).

In this agreement:

(a)                                  “Agents” means the agents named in Schedule
E to this agreement;

2


--------------------------------------------------------------------------------




(b)                                 “Agents’ Personnel” has the meaning ascribed
thereto in paragraph 7(a) of this agreement;

(c)                                  “Agent Warrants” has the meaning ascribed
thereto in paragraph 4(b) of this agreement;

(d)                                 “Agreements and Instruments” has the meaning
ascribed thereto in paragraph 2(s) of this agreement;

(e)                                  “amendment” has the meaning ascribed
thereto in the third paragraph of this agreement;

(f)                                    “Applicable Time” means 5:00 p.m.
(Toronto time) on the date of this agreement or such other time as agreed to by
the Company and the Lead Agent;

(g)                                 “Arrangement” means the proposed plan of
arrangement to be carried out under the provisions of the Business Corporations
Act (Yukon) pursuant to an arrangement and merger agreement dated September 22,
2006 among the Company, Allied Nevada Gold Corp., Carl Pescio and Janet Pescio;

(h)                                 “Business Day” means a day which is not a
Saturday, a Sunday or a statutory or civic holiday in the City of Toronto;

(i)                                     “Canadian Base Prospectus” has the
meaning ascribed thereto in the second paragraph of this agreement;

(j)                                     “Canadian GAAP” has the meaning ascribed
thereto in Section 2(j) of this agreement;

(k)                                  “Canadian Preliminary Prospectus” has the
meaning ascribed thereto in the second paragraph of this agreement;

(l)                                     “Canadian Preliminary Prospectus
Supplement” has the meaning ascribed thereto in the second paragraph of this
agreement;

(m)                               “Canadian Prospectus” has the meaning ascribed
thereto in the second paragraph of this agreement;

(n)                                 “Canadian Prospectus Supplement” has the
meaning ascribed thereto in the second paragraph of this agreement;

(o)                                 “Canadian Securities Laws” has the meaning
ascribed thereto in the second paragraph of this agreement;

(p)                                 “Closing” means the completion of the issue
and sale by the Company of Shares pursuant to this agreement;

(q)                                 “Closing Date” means November 7, 2006 or
such later date as the Company and the Agents may agree upon in writing,
provided that in no event shall the Closing Date be later than November 30,
2006;

(r)                                    “Closing Time” means 8:30 a.m. (Toronto
time) on the Closing Date or such other time on the Closing Date as the Company
and the Agents may agree;

(s)                                  “Commission” has the meaning ascribed
thereto in the third paragraph of this agreement;

3


--------------------------------------------------------------------------------




(t)                                    “Common Shares” means the common shares
in the capital of the Company;

(u)                                 “Communication” has the meaning ascribed
thereto in paragraph 17(a) of this agreement;

(v)                                 “Company” means Vista Gold Corp.;

(w)                               “Distribution” means “distribution” of the
Shares or “distribution to the public” of the Shares as those terms are defined
in applicable securities legislation;

(x)                                   “EDGAR” has the meaning ascribed thereto
in the fourth paragraph of this agreement;

(y)                                 “Environmental Laws” has the meaning
ascribed thereto in paragraph 2(aa) of this agreement;

(z)                                   “Exchanges” means the Toronto Stock
Exchange (referred to herein as the “TSX”) and the American Stock Exchange
(referred to herein as the “AMEX”);

(aa)                            “Final Base Shelf Prospectus” has the meaning
ascribed thereto in the second paragraph of this agreement;

(bb)                          “Final Filing Time” has the meaning ascribed
thereto in paragraph 1(a) of this agreement;

(cc)                            “Financial Information” means (1) the
consolidated comparative financial statements of the Company for (i) the year
ended December 31, 2005, the notes thereto and the auditors’ report thereon, and
(ii) the six months ended June 30, 2006 and the notes thereto, (2) the Company’s
Management’s Discussion and Analysis of Financial Condition and Results of
Operations (i) for the year ended December 31, 2005 and (ii) for the six months
ended June 30, 2006, and (3) any other financial statements, incorporated or
deemed to be incorporated by reference in the Canadian Prospectus, the U.S.
Prospectus or the Pricing Disclosure Package and any financial data derived from
the foregoing and disclosed in the Canadian Prospectus, the U.S. Prospectus or
the Pricing Disclosure Package;

(dd)                          “Form 10-K” means the Annual Report of the Company
for the year ended December 31, 2005 on Form 10-K filed pursuant to the 1934 Act
with the Commission on March 31, 2006, as amended by Amendment No. 1 to the
Company’s Annual Report on Form 10-K filed with the Commission on June 13, 2006
(including the documents incorporated by reference therein);

(ee)                            “Governmental Licenses” has the meaning ascribed
thereto in paragraph 2(ff) of this agreement;

(ff)                                “Hazardous Materials” has the meaning
ascribed thereto in paragraph 2(aa) of this agreement;

(gg)                          “Indemnified Party” means a person or company who
has the benefit of the indemnity provisions of Section 7 of this agreement;

(hh)                          “Indemnifying Party” means a party to this
agreement which is under an obligation to indemnify an Indemnified Party under
the indemnity provisions of Section 7 of this agreement;

(ii)                                  “Internal Revenue Code” means the United
States Internal Revenue Code of 1986, as amended;

(jj)                                  “Issuer Free Writing Prospectus” means any
“issuer free writing prospectus,” as defined in Rule 433 of the 1933 Act
Regulations (“Rule 433”), relating to the Shares that (i) is required to

4


--------------------------------------------------------------------------------




be filed with the Commission by the Company, (ii) is a “road show that is a
written communication” within the meaning of Rule 433(d)(8)(i), whether or not
required to be filed with the Commission or (iii) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Shares or of the
Offering that does not reflect the final terms, in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g);

(kk)                            “Issuer General Use Free Writing Prospectus”
means any Issuer Free Writing Prospectus that is intended for general
distribution to prospective investors which is specified in Schedule F hereto;

(ll)                                  “Issuer Limited Use Free Writing
Prospectus” means any Issuer Free Writing Prospectus that is not an Issuer
General Use Free Writing Prospectus;

(mm)                      “Lead Agent” means Sprott Securities (USA) Limited;

(nn)                          “Letter Agreement” has the meaning ascribed
thereto in the first paragraph of this agreement;

(oo)                          “MRRS Decision Document” has the meaning ascribed
thereto in the second paragraph of this agreement;

(pp)                          “Material Adverse Effect” has the meaning ascribed
thereto in paragraph 2(k) of this agreement;

(qq)                          “misrepresentation”, “material fact” and “material
change” have the respective meanings ascribed thereto in the Securities Act
(British Columbia);

(rr)                                “Money Laundering Laws” has the meaning
ascribed thereto in paragraph 2(bb) of this agreement;

(ss)                            “NASD” means the National Association of
Securities Dealers, Inc.;

(tt)                                “OFAC” has the meaning ascribed thereto in
paragraph 2(bb) of this agreement;

(uu)                          “Offering” has the meaning ascribed thereto in the
first paragraph of this agreement;

(vv)                          “Original Registration Statement” has the meaning
ascribed thereto in the third paragraph of this agreement;

(ww)                      “Permitted Free Writing Prospectus” has the meaning
ascribed thereto in paragraph 3(f) of this agreement;

(xx)                              “Preliminary Base Shelf Prospectus” has the
meaning ascribed thereto in the second paragraph of this agreement;

(yy)                          “Pricing Disclosure Package” has the meaning
ascribed thereto in the third paragraph of this agreement;

(zz)                              “Pricing Prospectus” has the meaning ascribed
thereto in the third paragraph of this agreement;

(aaa)                      “Purchasers” has the meaning ascribed thereto in
paragraph 3(b) of this agreement;

5


--------------------------------------------------------------------------------




(bbb)                   “Qualifying Authorities” has the meaning ascribed
thereto in the second paragraph of this agreement;

(ccc)                      “Qualifying Provinces” has the meaning ascribed
thereto in the second paragraph of this agreement;

(ddd)                   “Repayment Event” has the meaning ascribed thereto in
paragraph 2(s) of this agreement;

(eee)                      “Registration Statement” has the meaning ascribed
thereto in the third paragraph of this agreement;

(fff)                            “Reviewing Authority” means the British
Columbia Securities Commission;

(ggg)                   “Sarbanes-Oxley Act” means the United States
Sarbanes-Oxley Act of 2002;

(hhh)                   “SEDAR” has the meaning ascribed thereto in paragraph
2(d) of this agreement;

(iii)                               “Shares” has the meaning ascribed thereto in
the first paragraph of this agreement;

(jjj)                               “Shelf Procedures” has the meaning ascribed
thereto in the second paragraph of this agreement;

(kkk)                      “Sprott” means Sprott Securities (USA) Limited;

(lll)                               “Subsidiaries” means the subsidiaries of the
Company within the meaning ascribed thereto under the Business Corporations Act
(Yukon);

(mmm)             “supplement” has the meaning ascribed thereto in the third
paragraph of this agreement;

(nnn)                   “Supplementary Material” means collectively any
amendment to the Canadian Prospectus or Registration Statement, any amended or
supplemented prospectus or auxiliary material, information, evidence, return,
report, application, statement or document that may be filed by or on behalf of
the Company under Canadian Securities Laws, the 1933 Act or the 1934 Act prior
to the Closing Time or, where such documents are deemed to be incorporated by
reference into the Canadian Prospectus, Registration Statement or U.S.
Prospectus, prior to the expiry of the period of distribution of the Shares;

(ooo)                   “this agreement” or “the agreement” means the agreement
resulting from the acceptance by the Company of the offer made by the Agents by
this letter;

(ppp)                   “U.S. Base Prospectus” has the meaning ascribed thereto
in the third paragraph of this agreement;

(qqq)                   “U.S. GAAP” has the meaning ascribed thereto in
paragraph 2(j) of this agreement;

(rrr)                            “U.S. Preliminary Prospectus” has the meaning
ascribed thereto in the third paragraph of this agreement;

(sss)                      “U.S. Preliminary Prospectus Supplement” has the
meaning ascribed thereto in the third paragraph of this agreement;

(ttt)                            “U.S. Prospectus” has the meaning ascribed
hereto in the third paragraph of this agreement;

6


--------------------------------------------------------------------------------




(uuu)                   “U.S. Prospectus Supplement” has the meaning ascribed
thereto in the third paragraph of this agreement;

(vvv)                   “United States” means the United States of America, its
territories and possessions, any state of the United States and the District of
Columbia;

(www)             “1933 Act” has the meaning ascribed in the second paragraph of
this agreement;

(xxx)                         “1933 Act Regulations” has the meaning ascribed
thereto in the second paragraph of this agreement; and

(yyy)                   “1934 Act” means the United States Securities Exchange
Act of 1934, as amended.

The following schedules are attached to and form part of this agreement:

Schedule A

-

List of Subsidiaries

Schedule B

-

Form of Opinion of Canadian Counsel

Schedule C

-

Form of Opinion of U.S. Counsel

Schedule D

-

Form of Opinion of Nevada Counsel

Schedule E

 

Agents

Schedule F

-

Issuer General Use Free Writing Prospectus

 

TERMS AND CONDITIONS

SECTION 1.  Covenants of the Company. The Company covenants with each Agent as
follows:

(a)                                  Filing of Canadian Prospectus Supplement
and US. Prospectus Supplement. The Company will (1) as soon as possible and in
any event no later than 5:00 p.m. (Toronto time) on October 31, 2006 (the “Final
Filing Time”), prepare and file with each Qualifying Authority, the Canadian
Prospectus Supplement, and (2) prepare and file with the Commission, the U.S.
Prospectus Supplement within the time period prescribed by Rule 424 under the
1933 Act; provided that the Company will use commercially reasonable efforts to
file the Canadian Prospectus Supplement with each Qualifying Authority before
9:30 a.m. (Toronto time) on October 31, 2006.

(b)                                 Compliance with Securities Regulations and
Commission Requests. During the period of the distribution of the Shares, the
Company will notify the Agents promptly, and confirm the notice in writing, (i)
when any post-effective amendment to the Registration Statement shall have been
filed with the Commission or shall have become effective, and when any
supplement to the U.S. Base Prospectus or the Canadian Base Prospectus or any
amended U.S. Prospectus, amended Canadian Prospectus or any Supplementary
Material shall have been filed, (ii) of any request by any Qualifying Authority
to amend or supplement the Canadian Prospectus, or for additional information,
or of any request by the Commission to amend the Registration Statement or to
amend or supplement the U.S. Preliminary Prospectus or the U.S. Prospectus or
for additional information, (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any of the U.S. Base Prospectus, the
Canadian Base Prospectus, the U.S. Preliminary Prospectus, the U.S. Prospectus
or the Canadian Prospectus, or the suspension of the qualification of the Shares
or the offering or sale in any jurisdiction, or the institution or, to the
knowledge of the Company, threatening of any proceedings for any such purpose,
and (iv) of the issuance by any

7


--------------------------------------------------------------------------------




Qualifying Authority or either Exchange of any order having the effect of
ceasing or suspending the distribution of the Shares or the trading in the
Common Shares, or of the institution or, to the knowledge of the Company,
threatening of any proceedings for any such purpose. The Company will use every
reasonable effort to prevent the issuance of any such stop order or of any order
preventing or suspending such use or such order ceasing or suspending the
distribution of the Shares or the trading in the Common Shares and, if any such
order is issued, to obtain the lifting thereof at the earliest possible time.

(c)                                  Filing of Amendments. The Company will not
at any time file or make any amendment or supplement to the Registration
Statement, the U.S. Preliminary Prospectus, the U.S. Prospectus or the Canadian
Prospectus, any Supplementary Material or Issuer Free Writing Prospectus, of
which the Agents shall not have previously been advised and furnished a copy or
to which the Agents shall have objected promptly after reasonable notice
thereof.

(d)                                 Delivery of Filed Documents. The Company has
furnished or will deliver to each of the Agents a copy of the Canadian
Prospectus, and any Supplementary Material, approved, signed and certified as
required by Canadian Securities Laws and signed and conformed copies of the
Registration Statement as originally filed and of each amendment thereto
(including exhibits filed therewith or incorporated by reference therein or
otherwise deemed to be a part thereof) and signed copies of all consents and
certificates of experts.

(e)                                  Delivery of Prospectuses. The Company has
furnished or will deliver to each Agent, without charge, as many copies of each
U.S. Preliminary Prospectus Supplement, the Canadian Preliminary Prospectus
Supplement, the U.S. Base Prospectus and the Canadian Base Prospectus as such
Agents have reasonably requested, and the Company hereby consents to the use of
such copies for the purposes permitted by the 1933 Act. The Company will deliver
to each Agent, without charge, during the period when the U.S. Prospectus is
required to be delivered under the 1933 Act or the 1934 Act and during the
period when the Canadian Prospectus is required to be delivered under Canadian
Securities Laws such number of copies of the U.S. Prospectus and Canadian
Prospectus, respectively (each as supplemented or amended), as such Agent may
reasonably request.

(f)                                    Continued Compliance with Securities
Laws. The Company will comply with the 1933 Act, 1933 Act Regulations and
Canadian Securities Laws so as to permit the completion of the distribution of
the Shares as contemplated in this agreement and in the U.S. Prospectus and the
Canadian Prospectus. If at any time when a prospectus is required by the 1933
Act to be delivered in connection with sales of the Shares any event shall occur
or condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Agents or for the Company, to amend the Registration Statement,
amend or supplement the U.S. Base Prospectus or the Canadian Base Prospectus or
amend the U.S. Prospectus or the Canadian Prospectus in order that the U.S.
Preliminary Prospectus, the U.S. Prospectus or the Canadian Prospectus will not
include any untrue statements of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in the
light of the circumstances existing at the time it is delivered to a purchaser,
or if it shall be necessary, in the opinion of such counsel, at any such time to
amend the Registration Statement or amend or supplement the U.S. Base Prospectus
or the Canadian Base Prospectus or amend or supplement the U.S. Preliminary
Prospectus, the U.S. Prospectus or the Canadian Prospectus in order to comply
with the requirements of the 1933 Act, 1933 Act Regulations or Canadian
Securities Laws, the Company will promptly prepare and file with the Commission
and with the Qualifying Authorities, subject to paragraph 1(c) of this
agreement, such amendment or supplement as may be necessary to correct such
statement or

8


--------------------------------------------------------------------------------




omission or to make the Registration Statement, the U.S. Preliminary Prospectus,
the U.S. Prospectus or the Canadian Prospectus, as the case may be, comply with
such requirements, and the Company will furnish to the Agents such number of
copies of such amendment or supplement as the Agents may reasonably request. If
at any time following the issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict with the information contained
in the Registration Statement, the Pricing Prospectus or any preliminary
prospectus or any prospectus or included or would include an untrue statement of
a material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, the Company will promptly
notify the Lead Agent and will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission.

(g)                                 Rule 158. The Company will file, on a timely
basis, such reports pursuant to the 1934 Act as are necessary in order to make
generally available to its securityholders as soon as practicable an earnings
statement for the purposes of, and to provide to the Agents the benefits
contemplated by, the last paragraph of Section 11(a) of the 1933 Act and the
regulations thereunder.

(h)                                 Use of Proceeds. The Company will use the
net proceeds received by it from the sale of the Shares in the manner specified
in the U.S. Preliminary Prospectus and the Canadian Preliminary Prospectus under
“Use of Proceeds.”

(i)                                     Restriction on Sale of Shares. During a
period of 90 days from the Closing Date, the Company will not, without the prior
written consent of the Lead Agent (i) directly or indirectly, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of any Common Shares or any securities convertible
into or exercisable or exchangeable for Common Shares or file any registration
statement under the 1933 Act with respect to any of the foregoing, (ii) enter
into any swap or any other agreement or in respect of the foregoing, any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Shares, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Shares or such other securities, in cash or otherwise, or (iii)
publicly announce an intention to do any of the foregoing. The foregoing
sentence shall not apply to (A) any Common Shares issuable upon exercise of the
warrants of the Company outstanding on the date hereof, (B) the Shares to be
sold hereunder, (C) any Common Shares issued or options to purchase Common
Shares granted pursuant to existing employee plans of the Company referred to in
the U.S. Prospectus and the Canadian Prospectus, including, without limitation,
the Company’s stock option plan, (D) any Common Shares issued pursuant to any
non-employee director stock option plan or dividend reinvestment plan, and (E)
any securities issued in connection with the Arrangement.

(j)                                     Listing. The Company will use its best
efforts to effect the listing of the Shares on the TSX and AMEX and, at the
request of the Lead Agent, will request to have the Shares trade on an “when
issued basis” on the TSX and AMEX as of the opening of trading on the Business
Day following the date of this agreement.

(k)                                  Reporting Requirements. The Company, during
the period when the U.S. Preliminary Prospectus or the U.S. Prospectus is
required to be delivered under the 1933 Act or the 1934 Act in respect of the
offer and sale of the Shares, will file all documents required to be filed by
the Company with the Commission pursuant to the 1934 Act within the time periods
required by the 1934 Act and

9


--------------------------------------------------------------------------------




the rules and regulations of the Commission thereunder.

(l)                                     Delivery of Documents at the time of
filing of Canadian Prospectus Supplement. The Company shall deliver to the
Agents contemporaneously with or prior to the filing of the Canadian Prospectus
Supplement with the Qualifying Authorities:

(i)                                     the comfort letter of its auditors,
PricewaterhouseCoopers LLP, referred to in paragraph 5(k) of this agreement;

 

(ii)                                  a letter from the TSX advising the Company
that approval of the conditional listing of the Shares has been granted by the
TSX; and

 

(iii)                               evidence satisfactory to the Agents that the
Shares will be listed on AMEX at Closing.

 

(m)                               Supplementary Material. The Company shall
deliver to the Agents contemporaneously with or prior to the filing of any
Supplementary Material with any Qualifying Authority or the Commission a comfort
letter from PricewaterhouseCoopers LLP relating to financial information, if
any, contained in the Supplementary Material that is incorporated or deemed to
be incorporated by reference into the Canadian Preliminary Prospectus, the U.S.
Preliminary Prospectus, the Canadian Prospectus, the U.S. Prospectus or the
Registration Statement in the form and substance of the comfort letter described
in subparagraph 1(l)(i) of this agreement.

(n)                                 Changes. From the date of this agreement
until the end of the period of Distribution under the Canadian Prospectus and
the U.S. Prospectus, the Company shall promptly notify the Agents in writing of:

(i)                                     any material change (actual,
anticipated, contemplated or threatened, financial or otherwise) in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise whether or not arising in the ordinary course of business;

 

(ii)                                  any change in any fact contained in the
Registration Statement, the Canadian Preliminary Prospectus, the U.S.
Preliminary Prospectus, the Canadian Prospectus, the U.S. Prospectus or
Supplementary Material, which change is or may be of such a nature as to render
the Registration Statement, the Canadian Preliminary Prospectus, the U.S.
Preliminary Prospectus, the Canadian Prospectus, the U.S. Prospectus, the
Pricing Disclosure Package or Supplementary Material misleading or untrue in any
material respect or result in a misrepresentation therein; or

 

(iii)                               any change in applicable laws, materially
and adversely affecting, or which may materially and adversely affect, the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, the Common Shares or the Distribution
under the Canadian Prospectus or the U.S. Prospectus.

 

SECTION 2. Representations and Warranties of the Company. The Company represents
and warrants to the Agents as of the date hereof and as of the Closing Time and
agrees with each Agent as follows:

(a)                                  Eligibility and compliance with Securities
Regulatory Requirements. The Company meets the general eligibility requirements
for use of a short form prospectus under National Instrument

10


--------------------------------------------------------------------------------




44-101, for use of a shelf prospectus under National Instrument 44-102 and for
use of Form S-3 under the 1933 Act. Prior to the execution of this agreement,
the Company has not, directly or indirectly, offered or sold any Shares by means
of any “prospectus” (within the meaning of the 1933 Act) or used any
“prospectus” (within the meaning of the 1933 Act) in connection with the offer
or sale of the Shares, in each case other than the Canadian Preliminary
Prospectus and the U.S. Preliminary Prospectus and the Permitted Free Writing
Prospectuses, if any; the Company has not, directly or indirectly, prepared,
used or referred to any Permitted Free Writing Prospectus except in compliance
with Rules 164 and 433 under the 1933 Act, assuming that such Permitted Free
Writing Prospectus is accompanied or preceded by the most recent Canadian
Preliminary Prospectus or U.S. Preliminary Prospectus, whichever applicable
(which such most recent preliminary prospectus shall contain a price range, if
so required by the 1933 Act), or the Canadian Prospectus or U.S. Prospectus,
whichever applicable, as the case may be, and that such Permitted Free Writing
Prospectus is so sent or given after the Registration Statement was filed with
the Commission (and after such Permitted Free Writing Prospectus was, if
required pursuant to Rule 433(d) under the 1933 Act, filed with the Commission),
the sending or giving, by any Agent, or any Permitted Free Writing Prospectus
will satisfy the provisions of Rule 164 and Rule 433 (without reliance on
subsections (b), (c) and (d) of Rule 164). At the time the Registration
Statement became effective under the 1933 Act and at all times subsequent
thereto up to any Closing Time: (A) the Canadian Prospectus complied and will
comply in all material respects with Canadian Securities Laws as interpreted and
applied by the Qualifying Authorities; (B) the Registration Statement, the U.S.
Preliminary Prospectus and the U.S. Prospectus, and any amendments or
supplements thereto complied and will comply in all material aspects with the
requirements of the 1933 Act and the 1933 Act Regulations; (C) no order
preventing or suspending the use of any U.S. Preliminary Prospectus, any U.S.
Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission, (D) the Registration Statement, or any amendment or supplement
thereto does not contain, and any amendment or supplement thereto will not
contain, an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and (E) each of the U.S. Preliminary Prospectus and the Canadian
Preliminary Prospectus constitutes, and each of the U.S. Prospectus, Canadian
Prospectus, the Pricing Disclosure Package and any Supplementary Material or any
amendment or supplement thereto will constitute, full, true and plain disclosure
of all material facts relating to the Company and its subsidiaries, considered
as one enterprise, and the Shares, and will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties contained
in clauses (D) and (E) above do not apply to statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by any Agent through the Lead Agent expressly for use in the
Registration Statement, the U.S. Preliminary Prospectus, the U.S. Prospectus,
the Canadian Prospectus, any Issuer Free Writing Prospectus and any
Supplementary Material and the parties hereto agree that such information
provided by or on behalf of any Agent through the Lead Agent consists solely of
the material referred to in Section 14 hereof.

(b)                                 MRRS Decision Document. The Reviewing
Authority has issued MRRS Decision Documents dated September 12, 2006 with
respect to the Preliminary Base Shelf Prospectus and dated October 3, 2006 with
respect to the Canadian Base Prospectus, and no order suspending the
distribution of any of the securities of the Company has been issued by the
Reviewing Authority and no proceeding for that purpose has been initiated or, to
the best of the Company’s knowledge, threatened by the Reviewing Authority, and
any request on the part of the Reviewing Authority for additional information
has been complied with.

11


--------------------------------------------------------------------------------




(c)                                  Documents Incorporated by Reference. Each
document filed or to be filed with the Qualifying Authorities and the Commission
and incorporated by reference in the Canadian Preliminary Prospectus, the U.S.
Preliminary Prospectus, the Canadian Prospectus,  the U.S. Prospectus or the
Registration Statement complied, as at the applicable filing date, or will
comply when so filed, in all material respects with the requirements of Canadian
Securities Laws, U.S. securities laws, and the Shelf Procedures and, when read
together with the Canadian Preliminary Prospectus, the U.S. Preliminary
Prospectus, the Canadian Prospectus or the U.S. Prospectus, as the case may be,
do not as of the date of the Canadian Preliminary Prospectus and the U.S.
Preliminary Prospectus, and will not as of the date of the Canadian Prospectus
or the U.S. Prospectus, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(d)                                 Documents Filed with Qualifying Authorities
and Commission. Since the time that the Reviewing Authority issued an MRRS
Decision Document on behalf of the Qualifying Authorities for the Canadian Base
Prospectus, no document with respect to the Canadian Base Prospectus or the
Registration Statement, any amendment thereto or any document incorporated by
reference therein, has been filed or transmitted for filing with the Qualifying
Authorities or the Commission by or on behalf of the Company, except (i) the
Canadian Preliminary Prospectus Supplement and U.S. Preliminary Prospectus
Supplement in the form previously delivered to the Agents, and (ii) any document
incorporated (or deemed to be incorporated) by reference in the Canadian Base
Prospectus or incorporated by reference in the Canadian Prospectus Supplement
and publicly available on the System for Electronic Document Analysis and
Retrieval of the Qualifying Authorities (“SEDAR”), (iii) any document filed on
EDGAR and incorporated (or deemed to be incorporated) by reference into the
Registration Statement, U.S. Preliminary Prospectus or the U.S. Prospectus, and
(iv) any other document copies of which have been provided or made available to
the Agents.

(e)                                  Pricing Disclosure Package. The Pricing
Disclosure Package, as of the Applicable Time, did not, and as of the Closing
Date, will not, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Each Issuer Free Writing Prospectus complies in all material
respects with the applicable provisions of the 1933 Act and the rules and
regulations thereunder, and does not include information that conflicts with the
information contained in the Registration Statement, the U.S. Preliminary
Prospectus, the Pricing Prospectus or the U.S. Prospectus, and each Issuer
Limited Use Free Writing Prospectus, as supplemented by and taken together with
the Pricing Disclosure Package as of the Applicable Time, did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. No representation and
warranty is made in this paragraph 2(e) with respect to any information
contained in or omitted from the Pricing Disclosure Package or any Issuer Free
Writing Prospectus in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of any Agent through the Lead Agent
expressly for use therein. The parties hereto agree that such information
provided by the Lead Agent consists solely of the materials referred to in
Section 14 hereof.

(f)                                    Independent Accountants. The accountants
who reported on and certified the financial statements included or incorporated
by reference in the Registration Statement, the U.S. Preliminary Prospectus, the
U.S. Prospectus, and the Canadian Prospectus, are independent public accountants
as required by the 1933 Act, the 1933 Act Regulations and the rules of the
Public Company

12


--------------------------------------------------------------------------------


Accounting Oversight Board and are independent with respect to the Company
within the meaning of the Business Corporations Act (Yukon) and applicable
Canadian Securities Laws.

(g)                                 Good Standing of the Company. The Company is
a corporation duly continued, validly existing and in good standing under the
laws of the Yukon Territory and has the corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Canadian Prospectus, the U.S. Preliminary Prospectus, the U.S. Prospectus and
the Pricing Disclosure Package and to enter into, deliver and perform its
obligations under this agreement; and the Company is duly qualified as an
extra-provincial corporation to transact business and is in good standing (in
respect of the filing of annual returns where required or other information
filings under applicable corporations information legislation) in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

(h)                                 Good Standing of Subsidiaries. The Company’s
only consolidated subsidiaries are as set out in Schedule A hereto. The
information with respect to the subsidiaries set forth in Schedule A hereto is
true and accurate in all material respects. Each subsidiary is a corporation
duly incorporated, validly existing and in good standing and has filed its
annual return or other information filings under applicable corporations
information legislation for the most recent year in which it was required to
make such filing under the laws of the jurisdiction of its incorporation, has
the requisite power and capacity to own, lease and operate its properties and to
conduct its business as described in the Canadian Preliminary Prospectus, the
U.S. Preliminary Prospectus, the Canadian Prospectus, the U.S. Prospectus and
the Pricing Disclosure Package and is duly qualified as an extra-provincial or
foreign corporation to transact business and is in good standing (in respect of
the filing of annual returns where required or other information filings under
applicable corporations information legislation) in each jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect; all of the
issued and outstanding shares of capital stock of each subsidiary have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; the outstanding
shares of capital stock of any subsidiary were issued in compliance with all
applicable securities laws and were not issued in violation of any preemptive
rights, resale rights, rights of first refusal or similar rights.

(i)                                     Compliance with Securities Laws. All
consents, approvals, permits, authorizations or filings as may be required under
Canadian Securities Laws and U.S. securities laws (including with respect to the
filing of any prospectus) and the by-laws, rules and regulations of the
Exchanges necessary to the execution and delivery of and the performance by the
Company of its obligations under this agreement have been made and obtained or
will have been made and obtained by the Closing Time.

(j)                                     Financial Statements. The financial
statements included or incorporated by reference in the Canadian Preliminary
Prospectus and U.S. Preliminary Prospectus and to be included or incorporated by
reference in the Registration Statement, the Canadian Prospectus and the Pricing
Disclosure Package and notes thereto, present fairly the financial position of
the Company and its consolidated subsidiaries at the dates and for the periods
indicated; and the balance sheets, statements of income (loss) and comprehensive
income (loss), shareholders’ equity, and cash flows of the Company and its
consolidated subsidiaries for the periods specified in such financial

13


--------------------------------------------------------------------------------




statements have been prepared in conformity with generally accepted accounting
principles of Canada (“Canadian GAAP”) applied on a consistent basis throughout
the periods involved except as may be expressly stated in the related notes
thereto.  The Company’s consolidated financial statements for the 2004 and 2005
financial years, together with the financial statements for the interim periods
during the 2004 and 2005 financial years as filed with the Qualifying
Authorities and the Commission, have been reconciled to the generally accepted
accounting principles of the United States (“U.S. GAAP”) in accordance with the
1933 Act and the Commission’s rules and guidelines.  The selected financial
information included or incorporated by reference in the Registration Statement,
the U.S. Preliminary Prospectus or the Canadian Preliminary Prospectus or to be
included or incorporated by reference in the Registration Statement, the U.S.
Preliminary Prospectus, the U.S. Prospectus, the Canadian Prospectus and the
Pricing Disclosure Package presents fairly the information shown therein and has
been compiled on a basis consistent with that of the audited financial
statements included in the Registration Statement, the U.S. Preliminary
Prospectus, the Canadian Preliminary Prospectus, and to be included or
incorporated by reference in the Registration Statement, the Canadian
Prospectus, the U.S. Prospectus and the Pricing Disclosure Package. All pro
forma financial information included or incorporated by reference in the
Canadian Preliminary Prospectus and U.S. Preliminary Prospectus and to be
included or incorporated by reference in the Registration Statement, the
Canadian Prospectus, the U.S. Prospectus and the Pricing Disclosure Package,
comply with the requirements of the Canadian Securities Laws and the 1933 Act
and the Commission’s rules and guidelines, and the assumptions used in the
preparation of such pro forma financial information are reasonable, the pro
forma adjustments used therein are appropriate to give effect to the
transactions or circumstances described therein and the pro forma adjustments
have been properly applied to the historical amounts in the compilation of such
information; the other financial and statistical data contained or incorporated
by reference in the Canadian Preliminary Prospectus and U.S. Preliminary
Prospectus and to be included or incorporated by reference in the Registration
Statement, the Canadian Prospectus, the U.S. Prospectus and the Pricing
Disclosure Package, are accurately and fairly presented and prepared on a basis
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included in the Canadian Preliminary Prospectus or the U.S. Preliminary
Prospectus or to be included or incorporated by reference in the Registration
Statement, the Canadian Prospectus, the U.S. Prospectus or the Pricing
Disclosure Package that are not included or will not be included as required;
and the Company and the subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Canadian Preliminary Prospectus and U.S. Preliminary
Prospectus and to be included or incorporated by reference in the Registration
Statement, the Canadian Prospectus, the U.S. Prospectus and the Pricing
Disclosure Package that would otherwise be required to be described therein; and
all disclosures contained or incorporated by reference in the Canadian
Preliminary Prospectus and U.S. Preliminary Prospectus and to be included or
incorporated by reference in the Registration Statement, the Canadian
Prospectus, the U.S. Prospectus and the Pricing Disclosure Package regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the 1934 Act and Item
10 of Regulation S-K promulgated under the 1933 Act and 1934 Act, to the extent
applicable.

(k)                                  No Material Adverse Change in Business.
Since the dates as of which information is given in the Canadian Preliminary
Prospectus, the U.S. Preliminary Prospectus and the Pricing Disclosure Package,
except as otherwise stated therein, (A) there has been no material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its subsidiaries considered as
one enterprise, whether or not arising in the ordinary

14


--------------------------------------------------------------------------------




course of business (a “Material Adverse Effect”), (B) there have been no
transactions entered into by the Company or any of its subsidiaries, other than
those in the ordinary course of business, which are material with respect to the
Company and its subsidiaries considered as one enterprise, and (C) there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its share capital.

(l)                                     Forward-looking Information. Each
“forward-looking statement” (within the meaning of Section 27A of the 1933 Act
or Section 21E of the 1934 Act) included or incorporated by reference in the
Canadian Preliminary Prospectus and U.S. Preliminary Prospectus and to be
included or incorporated by reference in the Registration Statement, the
Canadian Prospectus, the U.S. Prospectus and the Pricing Disclosure Package, has
been or will be made or reaffirmed with a reasonable basis and in good faith.

(m)                               Absence of Rights. Except as disclosed in the
Canadian Preliminary Prospectus, the U.S. Preliminary Prospectus and the Pricing
Disclosure Package as at the date thereof and as will be disclosed in the
Canadian Prospectus and the U.S. Prospectus, and except for 220,000 options
issued under the Company’s Stock Option Plan since June 30, 2006, no person has
any right, agreement or option, present or future, contingent or absolute, or
any right capable of becoming a right, agreement or option, for the issue or
allotment of any unissued shares of the Company or any of its subsidiaries or
any other agreement or option, for the issue or allotment of any unissued shares
of the Company or any of its subsidiaries or any other security convertible into
or exchangeable for any such shares or to require the Company or any of its
subsidiaries to purchase, redeem or otherwise acquire any of the issued and
outstanding shares of the Company or any of its subsidiaries, as the case may
be.

(n)                                 Absence of Proceedings. There is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency, governmental instrumentality or body, domestic or foreign,
now pending or, to the knowledge of the Company, threatened or contemplated,
against or affecting the Company or any subsidiary, which is required to be
disclosed in the Canadian Preliminary Prospectus, the U.S. Preliminary
Prospectus, the Canadian Prospectus, the U.S. Prospectus, the Pricing Disclosure
Package or the Supplementary Material and which is not so disclosed or will not
be so disclosed, or which may reasonably be expected to result in a Material
Adverse Effect, or which may reasonably be expected to materially and adversely
affect the properties or assets of the Company or any subsidiary or which may
materially and adversely affect the consummation of the transactions
contemplated in this agreement or the performance by the Company of its
obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any subsidiary is a party or of which any of
their respective properties or assets is the subject which are not described in
the Canadian Preliminary Prospectus, the U.S. Preliminary Prospectus, the
Pricing Disclosure Package or the Supplementary Material including ordinary
routine litigation incidental to the business, could not reasonably be expected
to result in a Material Adverse Effect.

(o)                                 Authorization. This agreement has been duly
authorized, executed and delivered by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws relating to or affecting
the rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought, and by the fact that
rights to indemnity, contribution and waiver, and the ability to sever
unenforceable terms, may be limited by applicable law.

15


--------------------------------------------------------------------------------




(p)                                 Authorized Capital. The authorized, issued
and outstanding share capital of the Company was, at June 30, 2006, as set forth
in the Canadian Preliminary Prospectus Supplement, the U.S. Preliminary
Prospectus Supplement and the Pricing Disclosure Package under the caption
“Capitalization”. All of the issued and outstanding shares in the capital of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable and have been issued in compliance with all applicable securities
laws. None of the outstanding shares in the capital of the Company was issued in
violation of any pre-emptive rights, resale rights, rights of first refusal or
similar rights.

(q)                                 Reporting Issuer Status. The Company is a
reporting issuer not in default for purposes of the Securities Act (Ontario) and
the corresponding provisions of the other Canadian Securities Laws in
jurisdictions which recognize the concept of reporting issuer status. Further,
the Company is not an “ineligible issuer” (as defined in Rule 405 of the 1933
Act) as of the eligibility determination date for purposes of Rules 164 and 433
under the 1933 Act with respect to the Offering.

(r)                                    Authorization and Description of Shares.
The Shares have been duly authorized for issuance and sale pursuant to this
agreement. The Shares, when issued and delivered by the Company pursuant to this
agreement against payment of the consideration set forth herein, will be validly
issued and fully paid and non-assessable, the Common Shares conform to all
statements relating thereto contained in the Canadian Preliminary Prospectus,
the U.S. Preliminary Prospectus and the Pricing Disclosure Package and will
conform to all statements relating thereto to be contained in the Canadian
Prospectus and the U.S. Prospectus, and such description conforms to the rights
set forth in the instruments defining the same; no holder of the Shares will be
subject to personal liability solely by reason of being such a holder; the
issuance of the Shares is not subject to any preemptive rights, resale rights,
rights of first refusal or similar rights; and all corporate action required to
be taken for the authorization, issuance, sale and delivery of the Shares has
been validly taken.

(s)                                  Absence of Defaults and Conflicts. Neither
the Company nor any of its subsidiaries is in violation of its charter or
by-laws or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease, license or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any subsidiary is subject (collectively, “Agreements and
Instruments”) except for such defaults that would not result in a Material
Adverse Effect. The execution, delivery and performance of this agreement and
the consummation of the transactions contemplated herein and in the Canadian
Preliminary Prospectus, the U.S. Preliminary Prospectus and the Pricing
Disclosure Package, and as will be contemplated in the Canadian Prospectus and
the U.S. Prospectus (including the authorization, issuance, sale and delivery of
the Shares and the use of the proceeds from the sale of the Shares as described
in the Canadian Preliminary Prospectus and the U.S. Preliminary Prospectus under
the caption “Use of Proceeds”) and compliance by the Company with its
obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any subsidiary pursuant to, the Agreements and Instruments (except
for such conflicts, breaches or defaults or liens, charges or encumbrances that
would not result in a Material Adverse Effect), nor will such action result in
any violation or conflict with the provisions of the charter or by-laws of the

16


--------------------------------------------------------------------------------




Company or any subsidiary or any existing applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any subsidiary or any of their assets, properties or operations
except for such violations or conflicts that would not, singly or in the
aggregate, result in a Material Adverse Effect. As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to acquire the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary.

(t)                                    Absence of Labour Dispute. No labour
dispute with the employees of the Company or any subsidiary exists or, to the
knowledge of the Company, is imminent, and the Company is not aware of any
existing or imminent labour disturbance by the employees of any of its or any
subsidiary’s principal suppliers, manufacturers, customers or contractors,
which, in either case, may reasonably be expected to result in a Material
Adverse Effect.

(u)                                 Tax Returns. All tax returns required to be
filed by the Company or any of its subsidiaries have been timely filed, and all
taxes and other assessments of a similar nature (whether imposed directly or
through withholding) including any interest, additions to tax or penalties
applicable thereto due or claimed to be due from such entities have been timely
paid, other than those being contested in good faith and for which adequate
reserves have been provided.

(v)                                 Insurance. The Company and each of its
subsidiaries maintains insurance covering its properties, operations, personnel
and businesses as the Company reasonably deems adequate; such insurance insures
against such losses and risks to an extent which is adequate in accordance with
customary industry practice to protect the Company and its subsidiaries and
their respective businesses; all such insurance is fully in force on the date
hereof and will be fully in force on the Closing Date; neither the Company nor
any of its subsidiaries has reason to believe that it will not be able to renew
any such insurance as and when such insurance expires.

(w)                               Financial Controls. The Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with Canadian GAAP and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

(x)                                   Disclosure Controls. The Company has
established “disclosure controls and procedures” (as such term is defined in
Rule 13a-15(e) under the 1934 Act) and “internal controls over financial
reporting” (as such term is defined in Rule 13a-15(f) under the 1934 Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; and the Company has taken all necessary actions to ensure that,
upon and at all times after the filing of the Registration Statement, the
Company and the Subsidiaries and their respective officers and directors, in
their capacities as such, will be in compliance in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and the rules and regulations promulgated thereunder.

17


--------------------------------------------------------------------------------




(y)                                 Third-Party Data. All statistical or
market-related data or third-party data included or incorporated by reference in
the Canadian Preliminary Prospectus and U.S. Preliminary Prospectus and to be
included or incorporated by reference in the Registration Statement, the
Canadian Prospectus, the U.S. Prospectus and the Pricing Disclosure Package, are
or will be based on or derived from sources that the Company reasonably believes
to be reliable and accurate, and the Company has obtained the written consent to
the use of such data from such sources to the extent required.

(z)                                   Title to Property. The Company and its
subsidiaries have good and marketable title to all real property owned by the
Company and its subsidiaries and good title to all other property described in
the Canadian Preliminary Prospectus, the U.S. Preliminary Prospectus and the
Pricing Disclosure Package in each case as at the date thereof and as will be
described in the Canadian Prospectus and the U.S. Prospectus, in each case, free
and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind (including mining, zoning, use or
building code restrictions that would prohibit or prevent the continued
effective ownership, leasing, licensing or use of such property in the business
of the Company and its subsidiaries) except such as (A) are described in the
Canadian Preliminary Prospectus, the U.S. Preliminary Prospectus and the Pricing
Disclosure Package or (B) do not, singly or in the aggregate, materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company or any of its subsidiaries. The
Company and its subsidiaries hold either freehold title, mining leases, mining
concessions, mining claims or participating interests or other conventional
property or proprietary interests or rights, recognized in the jurisdiction in
which a particular property is located, in respect of the ore bodies and
minerals located in properties in which the Company and its subsidiaries have an
interest as described in the Canadian Preliminary Prospectus, the U.S.
Preliminary Prospectus and the Pricing Disclosure Package under valid,
subsisting and enforceable title documents or other recognized and enforceable
agreements or instruments, sufficient to permit the Company or applicable
subsidiary to explore the minerals relating thereto.  All property, leases or
claims in which the Company or any subsidiary has an interest or right have been
validly located and recorded in accordance with all applicable laws and are
valid and subsisting where the failure to be so would have a material adverse
effect on the Company and its subsidiaries, taken as a whole.  The Company and
its subsidiaries have all necessary surface rights, access rights and other
necessary rights and interests relating to the properties in which the Company
and its subsidiaries have an interest as described in the Canadian Preliminary
Prospectus, the U.S. Preliminary Prospectus and the Pricing Disclosure Package
granting the Company or applicable subsidiary the right and ability to explore
for minerals, ore and metals for development purposes as are appropriate in view
of the rights and interest therein of the Company or applicable subsidiary, with
only such exceptions as do not interfere with the use made by the Company or
applicable subsidiary of the rights or interest so held, and each of the
proprietary interests or rights and each of the documents, agreements and
instruments and obligations relating thereto referred to above is currently in
good standing in the name of the Company or a subsidiary where the failure to be
so would have a material adverse effect on the Company and its subsidiaries,
taken as a whole. The Company is entitled to extract minerals from its mines as
set forth in the Canadian Preliminary Prospectus and U.S. Preliminary Prospectus
in each case as at the date thereof and as will be set forth in the Canadian
Prospectus, the U.S. Prospectus and the Pricing Disclosure Package and to do all
of the exploration and development contemplated in the Canadian Preliminary
Prospectus, the U.S. Preliminary Prospectus and the Pricing Disclosure Package,
except as otherwise described in the Canadian Preliminary Prospectus,  the U.S.
Preliminary Prospectus and the Pricing Disclosure Package.

18


--------------------------------------------------------------------------------




(aa)                            Environmental Laws. Except as described in the
Canadian Preliminary Prospectus, the U.S. Preliminary Prospectus and the Pricing
Disclosure Package in each case as at the date thereof and as will be described
in the U.S. Prospectus and the Canadian Prospectus, and except as would not,
singly or in the aggregate, result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, provincial,
state, local, municipal or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of non-compliance or violation,
investigation or proceedings relating to any Environmental Laws against the
Company or any of its subsidiaries and (D) other than in respect of past
activities at the Hycroft Mine, which have been disclosed to the Agents, there
are no events or circumstances that might reasonably be expected to form the
basis of an order for clean­up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

(bb)                          Foreign Transactions. None of the Company, any
subsidiary or, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any of the subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder. The operations of the Company and each
subsidiary are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the United
States Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statues of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any subsidiary with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened. Neither
the Company nor any subsidiary nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any subsidiary
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), and the Company will
not directly or indirectly use the proceeds of the Offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(cc)                            No Stabilization or Manipulation. The Company
has not taken and will not take, directly or indirectly, any action designed to,
or that might be reasonably expected to, cause or result in stabilization or
manipulation of the price of the Common Shares.

19


--------------------------------------------------------------------------------




(dd)                          Reserve Information. The information set forth in
the Canadian Preliminary Prospectus, the U.S. Preliminary Prospectus and the
Pricing Disclosure Package and as will be set out in the Canadian Prospectus and
the U.S. Prospectus relating to the estimates by the Company of the proven and
probable ore reserves and mineral resources has been reviewed and verified by
the Company and, in all cases, the ore reserve information has been prepared in
accordance with Canadian industry standards set forth in National Instrument
43-101 — Standards of Disclosure for Mineral Projects and Industry Guide 7 under
the 1933 Act, to the extent that it is applicable to the Company as a result of
its status as a Canadian corporation, and the method of estimating the ore
reserves has been verified by mining experience and the information upon which
the estimates of reserves were based, was, at the time of delivery thereof,
complete and accurate in all material respects and there have been no material
changes to such information since the date of delivery or preparation thereof.

(ee)                            Absence of Further Requirements. No filing with,
or authorization, approval, consent, license, order, registration, qualification
or decree of any court or governmental authority or agency, or the approval of
the Company’s shareholders, is necessary or required for the performance by the
Company of its obligations hereunder, in connection with the Offering, issuance
or sale of the Shares hereunder or the consummation of the transactions
contemplated by this agreement, except for the final listing approval of the TSX
and AMEX, the filing of the Canadian Prospectus Supplement with the Reviewing
Authority and the Qualifying Authorities and the filing of the U.S. Prospectus
Supplement with the Commission.

(ff)                                Possession of Licenses and Permits. The
Company and its subsidiaries possess such permits, certificates, licenses,
approvals, consents and other authorizations (collectively, “Governmental
Licenses”) issued by the appropriate federal, provincial, state, local or
foreign regulatory agencies or bodies necessary to own, lease, stake or maintain
claims and other property interest and to conduct the business now operated by
them, except where the failure to possess such Governmental Licenses would not
singly or in the aggregate have a Material Adverse Effect; the Company and its
subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, have a Material Adverse Effect; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavourable decision,
ruling or finding, would result in a Material Adverse Effect.

(gg)                          Investment Company Act. The Company is not, and
upon the issuance and sale of the Shares as herein contemplated and the
application of the net proceeds therefrom as will be described in the Canadian
Prospectus, the U.S. Prospectus and the Pricing Disclosure Package will not be,
an “investment company” or an entity “controlled” by an “investment company” as
such terms are defined in the United States Investment Company Act of 1940, as
amended.

(hh)                          Absence of Registration Rights. There are no
persons with registration rights or other similar rights to have any securities
registered pursuant to the Registration Statement or otherwise registered by the
Company under the 1933 Act or under applicable state securities laws.

(ii)                                  Other Reports and Information. There are
no reports or information that in accordance with the requirements of any
Qualifying Authority must be made publicly available in connection with the

20


--------------------------------------------------------------------------------




Offering that have not been made or will not be made publicly available during
the period of the distribution of the Shares as required; there are no documents
required to be filed with any Qualifying Authority in connection with the
Canadian Prospectus that have not been filed or will not be filed as required;
during the period of the Distribution, there are no contracts, documents or
other materials required to be described or referred to in the Registration
Statement, the U.S. Prospectus, the U.S. Preliminary Prospectus or the Pricing
Disclosure Package or to be filed as exhibits to the Registration Statement or
the Pricing Disclosure Package that are not or will not be described, referred
to or filed as required by U.S. federal securities laws and the Canadian
Securities Laws.

(jj)                                  No Broker. Other than as contemplated by
this agreement, there is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any of the transactions contemplated by this agreement
(other than pursuant to the Arrangement).

(kk)                            Stamp Tax. No stamp duty, registration or
documentary taxes, duties or similar charges are payable under the federal laws
of Canada or the laws of the Province of Ontario in connection with the
creation, issuance, sale and delivery to the Agents of the Shares or the
authorization, execution, delivery and performance of this agreement or the
resale of Shares by an Agent.

(ll)                                  Tax Disclosure. The statements set forth
in the U.S. Preliminary Prospectus, as at the date thereof, and as will be set
forth in the U.S. Prospectus and the Pricing Disclosure Package under the
caption “Certain U.S. Federal Income Tax Considerations” while not purporting to
discuss all possible United States federal income tax consequences of the
acquisition, ownership and disposition of the Shares constitute, in all material
respects, a fair and accurate summary of the probable significant U.S. federal
income tax consequences of the acquisition, ownership and disposition of the
Shares.

(mm)                      CFC. As of the date hereof the Company is not a
“controlled foreign corporation” as such term is defined in the Internal Revenue
Code and does not expect to become a controlled foreign corporation.

SECTION 3. Purchase, Sale and Delivery of the Shares.

(a)     Appointment of Agents; Sales by Agents.   The Company hereby appoints
the Agents as its sole and exclusive agents for the purpose of selling, in
accordance with the terms and conditions hereof, the Shares.  The Agents hereby
accept such agencies and agree to use their best efforts to sell the Shares on
said terms and conditions.  The appointment of the Agents hereunder shall
terminate upon the Closing of the Offering, unless earlier terminated pursuant
to Section 6 hereof.  The Agents propose to sell the Shares to the public as
agents for the Company upon the terms and conditions set forth in the U.S.
Preliminary Prospectus, the U.S. Prospectus, the Canadian Preliminary Prospectus
and the Canadian Prospectus. In addition, the Agents shall comply with the
Canadian Securities Laws and Rule 15c2-4 under the 1934 Act.  Only
broker/dealers who are either (i) members in good standing of the National
Association of Securities Dealers, Inc. (the “NASD”) that are registered with
the NASD and maintain net capital pursuant to Rule 15c3-1 under the 1934 Act of
not less than US$25,000 or (ii) dealers with their principal places of business
located outside the United States and not registered as brokers or dealers under
the 1934 Act, who have agreed not to make any sales within the United States or
to persons who are nationals thereof or residents therein shall be designated
selected dealers by the Agents in the United States.  The Agents shall require
all selected dealers to comply with the Canadian Securities Laws and Rule 15c2-4
under the 1934 Act in the United States.

21


--------------------------------------------------------------------------------




(b)     Agreement to Sell and Purchase.  On the basis of the representation,
warranties, covenants and agreements contained herein, but subject to the terms
and conditions herein set forth, (i) the Company agrees to issue and to sell the
Shares to the persons identified by the Agents (collectively, the “Purchasers”)
at a purchase price of US$8.50 per Share.  It is understood that in no event
shall the Agents be obligated to purchase any Shares.  The Offering is strictly
a “best efforts” offering and is subject to minimum aggregate subscriptions of
US$25 million prior to proceeding with Closing.  All Shares to be offered and
sold in the Offering shall be issued and sold through the Agents, as agents for
the Company, and the Company will not sell or agree to sell any of its Shares
otherwise than through the Agents.  In the event the Company or any of its
executive officers is contacted directly or indirectly by prospective purchasers
of the Shares, the Company will promptly forward the names of such prospective
purchasers to the Lead Agent.

(c)     Escrow.  All subscriptions from the offering of the Shares in the United
States will be deposited into an escrow account (the “Escrow Account”) with
Wells Fargo Bank, National Association, as escrow agent, pursuant to an Escrow
Agreement, to be entered into (the “Escrow Agreement”), not later than 12:00
Noon of the next Business Day following receipt of each such subscription by the
Agents or other broker-dealers, until either the Company has sold the minimum
aggregate subscriptions in Canada and the United States of US $25 million (the
“Minimum”) or the Offering has terminated.  The Offering will terminate on
November 30, 2006.  If the Agents have not sold at least the Minimum by such
termination of the Offering, all proceeds held in escrow shall be promptly
returned to investors, without interest.  If the Agents have sold the Minimum,
payment of the purchase price for the Shares shall be made at the Closing Time
as provided below.

(d)     Payment of the Purchase Price. Payment of the purchase price for, and
delivery of certificates for, the Shares shall be made at the offices of Heenan
Blaikie LLP, or at such other place as shall be agreed upon by the Lead Agent
and the Company, at the Closing Time.

Payment in respect of the purchase price for Shares sold or expected to be sold
by the Agents shall be denominated in United States dollars, and shall be made
to the Company by wire transfers of immediately available funds to a bank
account designated by the Company, against delivery to the Lead Agent for the
respective accounts of the Agents of certificates for the Shares to be purchased
by them. It is understood that each Agent has authorized the Lead Agent, for its
account, to accept delivery of, receipt for, and make payment of the purchase
price for the Shares.

(e) Payment of Agency Fee. At the Closing Time, the Company shall
contemporaneously pay to the Agents the agency fee referred to in Section 4 of
this agreement. The Lead Agent shall at the Closing Time provide the Company
with a receipt acknowledging payment in full of the applicable amount of the
agency fee.

(f) Denominations; Registration.  Certificates for the Shares issuable in
respect of the Shares shall be in such denominations and registered in such
names as the Lead Agent may request in writing at least two full Business Days
before any Closing Time.

(g) Issuer Free Writing Prospectuses. The Company represents and agrees that,
unless it obtains the prior consent of the Lead Agent, and each Agent represents
and agrees that, unless it obtains the prior consent of the Company and the Lead
Agent, it has not made and will not make any offer relating to the Shares that
would constitute an “issuer free writing prospectus,” as defined in Rule 433, or
that would otherwise constitute a “free writing prospectus,” as defined in Rule
405 under the 1933 Act, required to be filed with the Commission. Any such free
writing prospectus consented to by the Company and the Lead Agent is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company

22


--------------------------------------------------------------------------------




represents that it has treated or agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. The Company
and the Agents hereby acknowledge that the Issuer General Use Free Writing
Prospectus (as set out in Schedule F) is a Permitted Free Writing Prospectus for
the purposes of this agreement.

SECTION 4. Compensation of Agents.

(a) Agency Fee.:  In return for their services in respect of the Distribution,
including (i) assisting in the preparation of the Canadian Prospectus and the
U.S. Prospectus (and Supplementary Material), (ii) advising on the final terms
and conditions of the Offering, (iii) forming and managing a selling group for
the sale of the Shares, (iv) distributing the Shares to the public both directly
and through other registered dealers and brokers, and (v) performing
administrative work in connection with the distribution of the Shares, the
Company agrees to pay to the Agents at the Closing Time, an agency fee of
US$0.425 per Share sold.

(b) Agents’ Warrants.  As additional consideration for the services to be
provided by the Agents in respect of the Distribution, the Company shall issue
to the Agents (in such name or name as the Lead Agent shall direct in writing)
at the Closing Time, compensation warrants (the “Agent Warrants”) entitling the
Agents to purchase, in the aggregate, that number of Common Shares of the
Company equal to 5% of the aggregate number of Shares sold hereunder at a price
of $8.50 per Share for a period of two years following the Closing Date.

SECTION 5. Conditions of Agents’ Obligations. The obligations of the Agents to
the performance of their obligations herein are subject to the accuracy of the
representations and warranties of the Company contained in Section 2 hereof or
in certificates of any officer of the Company or any subsidiary of the Company
delivered pursuant to the provisions hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions:

(a) Filing of Canadian Prospectus Supplement and U.S. Prospectus Supplement. (i)
The Canadian Prospectus Supplement will have been filed with each Qualifying
Authority and the U.S. Prospectus Supplement will have been filed with the
Commission in accordance with the requirements of paragraph 1(a) of this
agreement; (ii) no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto, and no stop order suspending
or preventing the use of any U.S. Preliminary Prospectus, any Issuer Free
Writing Prospectus or the U.S. Prospectus shall have been issued under the 1933
Act or proceedings therefor initiated or threatened by the Commission; (iii) no
order having the effect of ceasing or suspending the Distribution, or trading in
the Common Shares of the Company or any other securities of the Company shall
have been issued or proceedings therefor initiated or threatened by any
securities commission, securities regulatory authority or stock exchange in
Canada or the United States; and (iv) any request on the part of the Qualifying
Authority or the Commission for additional information shall have been complied
with to the reasonable satisfaction of counsel to the Agents.

(b) Opinion of Canadian Counsel for Company. At the Closing Time, the Agents
shall have received the favourable opinion, dated as of the Closing Date, of
Borden Ladner Gervais LLP, Canadian counsel for the Company, in form and
substance reasonably satisfactory to counsel for the Agents, to the effect set
forth in Schedule B hereto and to such further effect as counsel to the Agents
may reasonably request.  In giving such opinion, such counsel may rely, as to
all matters governed by the laws of jurisdictions other than the laws of the
Provinces of British Columbia, Alberta and Ontario, and the

23


--------------------------------------------------------------------------------




federal laws of Canada applicable therein, upon opinions of counsel satisfactory
to the Agents.

(c) Title Opinions. At the Closing Date, the Agents shall have received
favourable title opinions dated the Closing Date regarding the Awak Mas project,
the Mt. Todd project, the Paredones Amarillos project and the Hycroft Mine
project, each in form and substance satisfactory to the Lead Agent and counsel
for the Agents, acting reasonably.

(d) Opinion of U.S. Counsel for Company. At the Closing Time, the Agents shall
have received the favourable opinions, dated as of the Closing Date, of Burns &
Levinson LLP, United States counsel for the Company, in form and substance
reasonably satisfactory to counsel for the Agents, to the effect set forth in
Schedule C hereto and of Erwin & Thompson LLP, Nevada counsel for the Company,
in form and substance satisfactory to counsel for the Agents, to the effect set
forth in Schedule D hereto, and in each case to such further effect as counsel
to the Agents may reasonably request. Such counsel may also state that, insofar
as such opinion involves factual matters they have relied, to the extent they
deem proper, upon certificates of officers of the Company and its subsidiaries
and certificates of public officials.

(e) Opinion of Canadian Counsel for Agents. At the Closing Time, the Agents
shall have received the favourable opinion, dated as of the Closing Date, of
Heenan Blaikie LLP, Canadian counsel for the Agents. In giving such opinion,
such counsel may rely, as to all matters governed by the laws of jurisdictions
other than the laws of the Provinces of Ontario, Alberta and British Columbia
and the federal laws of Canada applicable therein upon the opinions of counsel
satisfactory to the Agents and as to matters pertaining to the Company upon the
opinion of Borden Ladner Gervais LLP. Such counsel may also state that, insofar
as such opinion involves factual matters, they have relied, to the extent they
deem proper, upon certificates of officers of the Company and its subsidiaries
and certificates of public officials.

(f) Opinion of U.S. Counsel for Agents. At the Closing Time, the Agents shall
have received the favourable opinion, dated as of the Closing Date, of Troutman
Sanders LLP, United States counsel for the Agents. In giving such opinion, such
counsel may state that, insofar as such opinion involves factual matters, they
have relied, to the extent they deem proper, upon certificates of officers of
the Company and its subsidiaries and certificates of public officials.

(g) Officers’ Certificate. At the Closing Time, the Agents shall have received a
certificate of the President and Chief Executive Officer and the Chief Financial
Officer of the Company, dated as of the Closing Date, to the effect that (i)
there has been no Material Adverse Effect, (ii) the representations and
warranties in Section 2 hereof are true and correct with the same force and
effect as though expressly made at and as of the Closing Time, (iii) the Company
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied at or prior to the Closing Time, (iv) no stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto, and no stop order suspending or preventing the use of any
U.S. Preliminary Prospectus, any Issuer Free Writing Prospectus or the U.S.
Prospectus has been issued and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of such officers, are
contemplated by the Commission, and (v) no order having the effect of ceasing or
suspending the Distribution shall have been issued by any securities commission
or securities regulatory authority in Canada or the United States.

(h) Accountants’ Comfort Letter. At the time of the execution of this agreement,
the Agents shall have received from PricewaterhouseCoopers LLP a letter dated
the date of this agreement and prepared as at a specified date not more than two
Business Days prior to the date of this agreement, in form and substance
satisfactory to the Agents, containing statements and information of the type
ordinarily

24


--------------------------------------------------------------------------------




included in accountants’ “comfort letters” to agents with respect to the
financial statements and certain financial information contained in the
Registration Statement, the U.S. Preliminary Prospectus, the U.S. Prospectus,
the Canadian Prospectus and the Pricing Disclosure Package.

(i) Bringdown Comfort Letter. At Closing Time, the Agents shall have received
from PricewaterhouseCoopers LLP, a letter dated as of the Closing Date, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to paragraph (k) of this Section, except that the specified date referred to
shall be a date not more than two Business Days prior to the Closing Date.

(j) Approval of Listing. At Closing Time, (i) the Shares, shall have been
approved for listing on the TSX, subject to the Company fulfilling the
requirements of the TSX, and (ii) the Shares shall have been approved for
listing on the AMEX, subject to official notice of issuance if required.

(k) Additional Documents. At any Closing Time, counsel for the Agents shall have
been furnished with such documents and opinions as they may reasonably require
for the purpose of enabling them to pass upon the issuance and the sale of the
Shares as herein contemplated, or in order to evidence the accuracy of any of
the representations or warranties, or the fulfillment of any of the conditions
and covenants herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Shares as herein contemplated shall
be satisfactory in form and substance to the Lead Agent and counsel for the
Agents, acting reasonably.

SECTION 6.  Termination of Agreement.

(a)     Termination.  The Agents may terminate this agreement, by notice to the
Company at any time at or prior to the Closing Time,

(i)                               if there has been, since the time of execution
of this agreement or since the respective dates as of which information is given
in the Canadian Prospectus, the U.S. Prospectus or the Pricing Disclosure
Package,

a.               any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs, properties, management or
business prospects of the Company and its subsidiaries considered as one
enterprise or there shall have been discovered any previously undisclosed
adverse material fact relating to the Company, or

b.              there shall have occurred any change in the applicable
securities laws or any inquiry, investigation or other proceeding is made or any
order is issued under or pursuant to any statute of Canada or any province
thereof, any statute of the United States or any state or territory thereof, or
any stock exchange in relation to the Company or any of its securities (except
for any inquiry, investigation or other proceeding based upon activities of the
Agents and not upon activities of the Company)

which, in the opinion of the Agents, prevents or restricts trading in or the
distribution of the Shares or materially adversely affects or might reasonably
be expected to materially adversely affect the market price or value of the
Common Shares,

(ii)                            the state of the financial markets becomes such
that, in the opinion of the Agents acting reasonably, the Shares cannot be
successfully marketed;

25


--------------------------------------------------------------------------------


(iii)                         if there should develop, occur or come into effect
or existence any event, action, state, condition or major financial occurrence,
catastrophe, war or act of terrorism of national or international consequence or
any law or regulation which, in the reasonable opinion of the Agents, seriously
adversely affects or involves, or will seriously adversely affect or involve,
the financial markets or the business, operations or affairs of the Company and
its subsidiaries, taken as a whole;

(iv)                        a cease trade order is made by any securities
commission or other competent authority by reason of the fault of the Company or
its respective directors, officers and agents and such cease trade order is not
rescinded within 48 hours; or

(v)                           if the Company fails to obtain the approval of the
AMEX or the TSX for the listing of the Shares.

(b) Liabilities. If this agreement is terminated pursuant to this Section 6,
such termination shall be without liability of any party to any other party
except as provided in Section 10 hereof, and provided further that Sections 2,
6, 7 and 8 shall survive such termination and remain full force and effect.

SECTION 7. Indemnity.

(a) Indemnity of the Agents. The Company covenants and agrees to indemnify and
save harmless each of the Agents and their respective directors, officers,
shareholders and employees and agents (collectively, the “Agents’ Personnel”)
from any and all losses (other than loss of profits), claims, damages,
liabilities, costs or expenses, whether joint or several, caused or incurred by
reason of or in connection with the transactions contemplated hereby including,
without limitation, the following:

(i)                                     any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, including
all documents incorporated by reference therein (or contained in the
Registration Statement as amended or supplemented by any post-effective
amendment or supplement thereof or thereto by the Company), or any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.;

(ii)                                  any “misrepresentation” within the meaning
of Canadian Securities Laws or any untrue statement of material fact or alleged
untrue statement of material fact included in the Canadian Preliminary
Prospectus, the U.S. Preliminary Prospectus, the Canadian Prospectus, the U.S.
Prospectus, in any Issuer Free Writing Prospectus or in any prospectus together
with any combination of one or more Issuer Free Writing Prospectuses, or in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the Offering, including any roadshow
or investor presentations made to investors by the Company (whether in person or
electronically), or any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances in which they were made;

(iii)                               the omission or alleged omission to state in
any certificate of the Company, or of any officers of the Company delivered
hereunder or pursuant hereto, of any material fact required to be stated therein
where such omission or alleged omission constitutes or is alleged to constitute
a misrepresentation;

26


--------------------------------------------------------------------------------




(iv)                              any order made or any inquiry, investigation
or proceeding commenced or threatened by any securities regulatory authority,
stock exchange or by any other competent authority, based upon any
misrepresentation or alleged misrepresentation in the Canadian Preliminary
Prospectus, the U.S. Preliminary Prospectus, the Canadian Prospectus or the U.S.
Prospectus based upon any failure or alleged failure to comply with Canadian
Securities Laws or the applicable securities laws of the United States (other
than any failure or alleged failure to comply by the Agents) preventing and
restricting the trading in or the sale of the Shares or any of them in the
jurisdictions of Canada, the United States, or any state of the United States;

(v)                                 the non-compliance or alleged non-compliance
by the Company with any material requirement of applicable securities laws,
including the Company’s non-compliance with any statutory requirement to make
any document available for inspection; or

(vi)                              the material breach of any representation,
warranty or covenant of the Company contained herein or the failure of the
Company to comply in all material respects with any of its obligations
hereunder,

except, with respect to any of the Canadian Preliminary Prospectus, the U.S.
Preliminary Prospectus, the Canadian Prospectus or the U.S. Prospectus, insofar
as any such loss, claim, damage, liability, cost or expense arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
contained in, and in conformity with, information concerning the Agents
furnished by the Lead Agent to the Company expressly for use in, such document,
or arises out of or is based upon any omission or alleged omission to state a
material fact in any of the Canadian Preliminary Prospectus, the U.S.
Preliminary Prospectus, the Canadian Prospectus or the U.S. Prospectus in
connection with such information, which material fact was not contained in such
information and which material fact was required to be stated in such
information, or was necessary to make such information not misleading. The
parties hereto agree that such information provided by the Lead Agent consists
solely of the materials referred to in Section 14 hereof.

(b) Expenses. The Company shall reimburse the Agents promptly upon demand for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such losses, claims, damages, liabilities or
actions in respect thereof, as incurred.

(c) Consent to Settlement. The Company shall not, without the prior written
consent of the Agents, which shall not be unreasonably withheld, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not the Agents or any of the Agents’ Personnel are
a party to such claim, action, suit or proceeding), unless such settlement,
compromise or consent includes an unconditional release of each of the Agents
and of the Agents’ Personnel from all liability arising out of such claim,
action, suit or proceeding and does not include a statement as to, or an
admission of, fault, culpability or any failure to act, by or on behalf of the
Agents or the Agents’ Personnel.

Notwithstanding the foregoing, the Company shall not be liable for the
settlement of any claim or action in respect of which indemnity may be sought
hereunder effected without its written consent, which consent shall not be
unreasonably withheld.

(d) Notice. If any matter or thing contemplated by this Section shall be
asserted against any party in respect of which indemnification is or might
reasonably be considered to be provided (an “Indemnified Party”), such
Indemnified Party will notify the Company as soon as possible and in any event
on a timely basis, of the nature of such claim, provided, however, that the
omission to so notify the Company shall not relieve the Company from any
liability which the Company may have to any

27


--------------------------------------------------------------------------------




Indemnified Party hereunder unless the Company is materially prejudiced by such
omission. The Company shall be entitled (but not required) to assume the defence
of any suit brought to enforce such claim; provided, however, that the defence
shall be through legal counsel acceptable to the Indemnified Party, acting
reasonably, and that no settlement may be made by the Company or the Indemnified
Party without the prior written consent of the other.

(e) Indemnity Exclusion.  The foregoing indemnity shall not apply to the extent
that a court of competent jurisdiction in a final judgment that has become
non-applicable shall determine that such losses, expenses, claims, damages or
liabilities to which the Indemnified Party may be subject were caused by the
gross negligence, wilful misconduct or bad faith of the Indemnified Party.

(f) Counsel. In any such claim, the Indemnified Party shall have the right to
retain other counsel to act on the Indemnified Party’s behalf, provided that the
fees and disbursements of such other counsel reasonably incurred shall be paid
by the Indemnified Party, unless (i) the Company and the Indemnified Party
mutually agree to retain such other counsel or (ii) the named parties to any
such claim (including any third or implicated party) include both the
Indemnified Party on the one hand and the Company, on the other hand, and the
representation of the Company and the Indemnified Party by the same counsel
would be inappropriate due to actual or potential conflicting interests, in
which event such fees and disbursements shall be paid by the Company to the
extent that they have been reasonably incurred; provided that in no
circumstances shall the Company be required to pay the fees and disbursements of
more than one set of counsel for all Indemnified Parties.

(g) Waiver of Right to Contribution. The Company hereby waives all rights which
it may have by statute or common law to recover contribution from the Agents in
respect of losses, claims, costs, damages, expenses or liabilities which any of
them may suffer or incur directly or indirectly (in this paragraph, “losses”) by
reason of or in consequence of a document containing a misrepresentation;
provided, however, that such waiver shall not apply in respect of losses by
reason of or in consequence of any misrepresentation which is based upon or
results from information or statements furnished by the Agents.

SECTION 8. Contribution. If the indemnification provided for herein is for any
reason unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then the Company shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such Indemnified
Party (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Agents on the other hand from
the Offering or (ii) if the allocation provided by clause (i) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and of the Agents, on the other hand, in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

The relative benefits received by the Company, on the one hand, and the Agents,
on the other hand, in connection with the Offering shall be deemed to be in the
same respective proportions as the total net proceeds from the Offering (before
deducting expenses) received by the Company and the total agency fee received by
the Agents, bear to the aggregate initial offering price of the Shares.

The relative fault of the Company, on the one hand, and the Agents, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Agents and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

28


--------------------------------------------------------------------------------




The Company and the Agents agree that it would not be just and equitable if
contribution were determined by pro rata allocation (even if the Agents were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above.
The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an Indemnified Party and referred to above shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding the foregoing provisions, no Agent shall be required to
contribute any amount in excess of the aggregate fees actually received by the
Agent from the Company.

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) or a misrepresentation, as defined in Canadian Securities
Laws, that is fraudulent shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

The Agents’ respective obligations to contribute are several in proportion to
the principal amount of Shares so sold by the Agent under the Offering and not
joint. The rights of contribution provided herein shall be in addition to and
not in derogation of any right to contribute which the Agents may have by
statute or otherwise.

SECTION 9.  Severability.  If any provision of Sections 7 and 8 is determined to
be void or unenforceable in whole or in part, it shall be deemed not to affect
or impair the validity of any other provision of this agreement and such void or
unenforceable provision shall be severable from this agreement.

SECTION 10. Expenses of the Offering. Whether or not the transactions herein
contemplated shall be completed, except as hereinafter specifically provided,
all expenses of or incidental to the authorization, allotment and issue of the
Shares and all expenses of or incidental to all other matters in connection with
such transactions including, without limitation, listing fees, expenses payable
in connection with the qualification of the Shares for sale to the public, the
fees and expenses of counsel for the Company, all fees and expenses of local
counsel, all fees and expenses of the Company’s auditors, all costs relating to
information meetings (including roadshow expenses), all filing and listing fees
and all costs incurred in connection with the preparation, printing and filing
of, and any costs associated with electronic delivery by the Agents to investors
of, the Registration Statement, Canadian Preliminary Prospectus, U.S.
Preliminary Prospectus, Canadian Prospectus, U.S. Prospectus, Supplementary
Material, any Permitted Free Writing Prospectus and share certificates
representing the Shares, filing fees incident to the review by the NASD of the
terms of the sale of the Shares, fees and expenses of the transfer agent and
registrar for the Shares shall be borne by and be for the account of the
Company, provided that the Company shall only be responsible for the first
US$100,000 of the legal fees of Agents’ counsel (exclusive of disbursements and
applicable taxes) and 50% of the next US$50,000 of legal fees of Agents’ counsel
(exclusive of disbursements and applicable taxes) to a maximum liability of the
Company for legal fees of Agents’ counsel of US$125,000.

SECTION 11. Remedies. The rights of termination contained in Section 6 are in
addition to any other rights or remedies the Agents or any of them may have in
respect of any default, act or failure to act or non-compliance by the Company
in respect of any of the matters contemplated by this agreement.

29


--------------------------------------------------------------------------------




SECTION 12. Survival. All warranties, representations, covenants and agreements
herein contained or contained in any documents submitted pursuant to this
agreement and in connection with the transaction herein contemplated shall
survive the purchase and sale of the Shares and continue in full force and
effect for the benefit of the Agents and shall not be limited or prejudiced by
any investigation made by or on behalf of the Agents in connection with the
purchase and sale of the Shares or the preparation of the Registration
Statement, the Canadian Prospectus, the U.S. Prospectus or otherwise. This
agreement shall constitute the entire agreement with respect to the purchase of
the Shares among the parties.

SECTION 13.  Time is of the Essence and Governing Laws. Time shall be of the
essence of the agreement arising from this offer and its acceptance by the
Company and such agreement shall be governed and construed in accordance with
the laws of the Province of British Columbia and the laws of Canada applicable
therein.

SECTION 14.  Agent Information.  The parties hereto acknowledge and agree that,
for all purposes of this Agreement, the information provided by or on behalf of
any Agent consists solely of the names of the Agents contained on the cover of
the Canadian Preliminary Prospectus Supplement, the U.S. Preliminary Prospectus
Supplement, the Canadian Prospectus Supplement and the U.S. Preliminary
Prospectus Supplement and the statements concerning the Agents contained in the
third paragraph under the heading “Plan of Distribution” in the Canadian
Prospectus Supplement and the U.S. Prospectus Supplement.

SECTION 15. Authority of the Lead Agent.  In connection with this agreement, the
Lead Agent will act for and on behalf of the several Agents, and any action
taken under this agreement by the Lead Agent, will be binding on all the
Agents.  Each of the Agents authorizes the Lead Agent to manage the Offering and
the sale of the Shares and to take such action in connection therewith as the
Lead Agent in its sole discretion deems appropriate or desirable, consistent
with the provisions of this agreement.

SECTION 16. Use of Headings. The headings and subheadings of sections and
paragraphs of this agreement appear for reference only and shall not be read or
interpreted as forming part of the relevant section or paragraph.

SECTION 17. Notices.

(a) Unless herein otherwise expressly provided, any notice, request, direction,
consent, waiver, extension, agreement or other communication (a “Communication”)
that is or may be given or made hereunder shall be in writing addressed as
follows:

If to the Company, at:

Vista Gold Corp.

 

7961 Shaffer Parkway, Suite 5

 

Littleton, CO

U.S.A.  80127

 

Attention:

Michael B. Richings

 

President and Chief Executive Officer

 

 

Fax No.: (720) 981-1186

 

30


--------------------------------------------------------------------------------




If to the Lead Agent or any or all of the Agents, addressed and sent to:

 

Sprott Securities (USA) Limited

 

 

c/o Sprott Securities Inc.

 

 

Royal Bank Plaza

 

 

South Tower, Suite 2800

 

 

Toronto, ON

 

 

M5J 2J2

 

 

 

 

Attention:

Jeffrey Kennedy

 

 

Chief Financial Officer

 

 

 

Fax No.: (416) 943-6496

 

 

or to such other address as any of the parties may designate by notice given to
the others in accordance with this subparagraph.

(b)               Each Communication shall be personally delivered to the
addressee or sent by facsimile transmission to the addressee and (i) a
Communication which is personally delivered shall, if delivered before 5:00 p.m.
on a Business Day, be deemed to be given and received on that day and, in any
other case, be deemed to be given and received on the first Business Day
following the day on which it is delivered; and (ii) a Communication which is
sent by telex, telegraph or facsimile transmission shall, if sent on a Business
Day and the machine on which it is sent receives the answer back code of the
party to whom it is sent before 5:00 p.m., be deemed to be given and received on
that day and, in any other case, be deemed to be given and received on the first
Business Day following the day on which it is sent.

(c)                Each Agent hereby agrees and acknowledges that the Company
shall be entitled to and shall act on any Communication given or agreement
entered into by or on behalf of the Agents by the Lead Agent and that the Lead
Agent has irrevocable authority to bind the Agents, except in respect of any
consent to a settlement of any claim, action, suit or proceeding referred to in
Section 7, which consent shall be given by the Indemnified Party.

(d)               Any certificate signed by any officer of the Company or any of
its subsidiaries delivered to the Lead Agent or to counsel for the Agents shall
be deemed a representation and warranty by the Company to each Agent as to the
matters covered thereby.

SECTION 18. No Fiduciary Relationship. The Company acknowledges and agrees that
(a) the purchase and sale of the Shares pursuant to this agreement, including
the determination of the public offering price of the Shares and any related
fees, is an arm’s-length commercial transaction between the Company, on the one
hand, and the several Agents, on the other hand, (b) in connection with the
Offering contemplated hereby and the process leading to such transaction each
Agent is not the fiduciary of the Company, or its shareholders, creditors,
employees or any other party, (c) no Agent has assumed or will assume an
advisory or fiduciary responsibility in favor of the Company with respect to the
Offering contemplated hereby or the process leading thereto (irrespective of
whether such Agent has advised or is currently advising the Company on other
matters) and no Agent has any obligation to the Company with respect to the
Offering contemplated hereby except the obligations expressly set forth in this
agreement, (d) the Agents and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (e) the Agents have not provided any legal, accounting, regulatory
or tax advice with respect to the Offering contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

31


--------------------------------------------------------------------------------




SECTION 19. Parties. This agreement shall each inure to the benefit of and be
binding upon the Agents and the Company and their respective successors. Nothing
expressed or mentioned in this agreement is intended or shall be construed to
give any person, firm or corporation, other than the Agents and the Company and
their respective successors and the controlling persons and officers and
directors and any other person who may be an Indemnified Party, and their heirs
and legal representatives, any legal or equitable right, remedy or claim under
or in respect of this agreement or any provision herein contained. This
agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Agents and the Company and their respective
successors, and said controlling persons and officers and directors, and any
other person who may be an Indemnified Party, and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Shares shall be deemed to be a successor by reason merely of such
purchase.

SECTION 20. Counterparts. This agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement.

If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance on the accompanying counterparts of this
letter and return the same to us, whereupon this letter as so accepted shall
constitute an agreement between us in accordance with the foregoing.

Vista Gold Corp.

per:

 

          “Greg Marlier”

 

 

Name:

Greg Marlier

 

Title:

Chief Financial Officer

 

32


--------------------------------------------------------------------------------




The foregoing offer is accepted and agreed to by the Agents as of the date first
above written.

SPROTT SECURITIES INC.

 

SPROTT SECURITIES (USA) LIMITED

 

 

 

 

 

 

per:

                “Jeffrey Kennedy”

 

 

per:

               “Jeffrey Kennedy”

 

 

Name: Jeffrey Kennedy

 

 

Name: Jeffrey Kennedy

 

Title: Chief Financial Officer

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

GMP SECURITIES L.P.

 

GRIFFITHS MCBURNEY CORP.

 

 

 

 

 

 

per:

                “Mark Wellings”

 

 

per:

               “Kevin M. Sullivan

 

 

Name: Mark Wellings

 

 

Name: Kevin M. Sullivan

 

Title: Director – Investment Banking

 

 

Title: Chief Executive Officer

 

33


--------------------------------------------------------------------------------


Schedule A

List of Subsidiaries

Legal Name of Subsidiary

 

Status of Incorporation

 

Per Cent of Issued and Outstanding Voting
Shares Beneficially Owned by Vista Gold 
Corp. or a direct or indirect wholly owned 
subsidiary

 

Vista Gold U.S. Inc.

 

Delaware

 

100

%

 

 

 

 

 

 

Granges Inc.

 

British Columbia

 

100

%

 

 

 

 

 

 

Minera Paredones Amarillos S.A. de C.V.

 

Mexico

 

100

%

 

 

 

 

 

 

Idaho Gold Resources LLC

 

Idaho

 

100

%

 

 

 

 

 

 

Vista Gold Antigua Corp.

 

Antigua

 

100

%

 

 

 

 

 

 

Vista Gold (Barbados) Corp.

 

Barbados

 

100

%

 

 

 

 

 

 

Vista Minerals (Barbados) Corp.

 

Barbados

 

100

%

 

 

 

 

 

 

Compania Inversora Vista S.A.

 

Bolivia

 

100

%

 

 

 

 

 

 

Salu Siwa Pty. Ltd.

 

Australia

 

100

%

 

 

 

 

 

 

Vista Australia Pty. Ltd.

 

Australia

 

100

%

 

 

 

 

 

 

Minera Nueva Vista S.A.

 

Barbados

 

100

%

 

 

 

 

 

 

Compania Exploradora Vistex S.A.

 

Bolivia

 

100

%

 

 

 

 

 

 

PT Masmindo Dwi

 

Indonesia

 

100

%

 

 

 

 

 

 

Allied Nevada Gold Corp.

 

Delaware

 

100

%

 

 

 

 

 

 

Vista Gold Holdings Inc.

 

Nevada

 

100

%

 

 

 

 

 

 

Victory Gold Inc.

 

Nevada

 

100

%

 

 

 

 

 

 

Hycroft Resources & Development Inc.

 

Nevada

 

100

%

 

 

 

 

 

 

Vista Nevada Corp.

 

Nevada

 

100

%

 

 

 

 

 

 

Mineral Ridge Resources Inc.

 

Nevada

 

100

%

 

 

 

 

 

 

Victory Exploration Inc.

 

Nevada

 

100

%

 

 

 

 

 

 

Hycroft Lewis Mine Inc.

 

Nevada

 

100

%

 


--------------------------------------------------------------------------------


Schedule B

Canadian Counsel Opinion

(Borden Ladner Gervais LLP Opinion)

(b)                                 The Company is a corporation existing under
the laws of the Yukon Territory.

(c)                                  The Company has the corporate power and
capacity to own, lease and operate its properties and assets (including assets
such as licences and other similar rights), to conduct its business as described
in the Canadian Preliminary Base Shelf Prospectus, the Canadian Base Shelf
Prospectus, U.S. Base Shelf Prospectus, the Canadian Preliminary Prospectus
Supplement, the U.S. Preliminary Prospectus Supplement, the Canadian Prospectus
Supplement, the U.S. Prospectus Supplement and the Registration statement
(collectively, the “Offering Documents”) and to enter into and perform its
obligations under the Agency Agreement.

(d)                                 The Company is duly registered and qualified
to transact business and is in good standing in each Canadian jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.

(e)                                  The authorized, issued and outstanding
share capital of the Company is as set forth in the Offering Documents under the
caption “Capitalization”.

(f)                                    All necessary corporate action has been
taken by the Company to authorize the execution and delivery by the Company of
each of the Agency Agreement and the Merger and Arrangement Agreement and the
performance of its obligations thereunder and the Agency Agreement and the
Merger and Arrangement Agreement have each been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

(g)                                 The execution and filing of each of the
Offering Documents with the Qualifying Authorities and the SEC, as the case may
be, have been duly approved and authorized by the Company, and each of the
Offering Documents has been duly executed by the Company and the Canadian
Preliminary Base Shelf Prospectus, the Canadian Base Shelf Prospectus, the
Canadian Preliminary Prospectus Supplement, the Canadian Prospectus Supplement
have each been duly filed by the Company with the Qualifying Authorities.

(h)                                 The form of certificate representing the
Shares has been duly approved and adopted by the Company and conforms to the
requirements of the Business Corporations Act (Yukon), the by-laws of the
Company, and the requirements of the TSX.

(i)                                     To our knowledge, there is not pending
or threatened, any action, suit, proceeding, inquiry or investigation, to which
the Company or any subsidiary is a party, or to which the property of the
Company or any subsidiary thereof is subject, before or brought by any court or
governmental agency or body, which would reasonably be expected to result in a
Material Adverse Effect, or which would reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in the Agency
Agreement or the Merger and Arrangement Agreement or the performance by the
Company of its obligations thereunder.


--------------------------------------------------------------------------------




(j)                                     The statements made in the Offering
Documents under the caption “Description of Securities”, insofar as such
statements constitute summaries of the principal attributes of the share capital
of the Company, constitute fair summaries of such attributes and provisions.

(k)                                  The authorization, execution and delivery
of each of the Agency Agreement and the Merger and Arrangement Agreement, the
performance of the provisions thereof by the Company and the offering, issue and
sale of the Shares and the issue of the Agent Warrants and the Agent Warrant
Shares do not and will not: (i) to our knowledge require the consent, approval
or authorization of, or registration or qualification with, any governmental
authority, stock exchange, securities regulatory authority or other person,
except such as have been obtained or in the process of being obtained,
(ii) conflict with or result in any breach or violation of the articles of, or
any resolution of the directors or shareholders of, the Company or to our
knowledge any agreement or other instrument to which the Company is a party or
by which it is bound, (iii) violate the provisions of any law, statute, rule or
regulation to which the Company or the property or assets thereof is subject, or
(iv) to our knowledge breach any judgment, order or decree of any court,
governmental authority, agency, tribunal, arbitrator, stock exchange or
securities regulatory authority or other authority to which the Company or any
of the property or assets thereof is subject.

(l)                                     The Company has all requisite corporate
power and authority to issue and deliver the Shares, and the issuance of the
Shares has been duly authorized and approved and, when issued and delivered, the
Shares will be validly issued and outstanding as fully paid and non-assessable
shares and will conform in all material respects to the description thereof
contained in the Offering Documents. All corporate action required to be taken
by the Company for the authorization, issuance and delivery of such Shares has
been taken, and the issuance of the Shares is not, to our knowledge, subject to
any preemptive rights of any security holder of the Company.

(m)                               All documents have been filed, all requisite
proceedings have been taken and all legal requirements have been fulfilled by
the Company to qualify the Shares for distribution and sale to the public in
each of the Qualifying Provinces through investment dealers or brokers
registered under the applicable laws of the Qualifying Provinces who have
complied with the terms of such registration and the relevant provisions of such
applicable laws.

(n)                                 The Shares have been conditionally approved
for listing by TSX, subject to fulfillment by the Company of the customary
conditions of such exchange.

(o)                                 The Company is a “reporting issuer” under
the Securities Act (British Columbia), Securities Act (Alberta) and Securities
Act (Ontario) and is not included in a list of defaulting reporting issuers
maintained pursuant thereto. The Corporation is a reporting issuer under
subsection 118(1) of The Securities Act (Manitoba) and subject to the
requirements of National Instrument 51-102 Continuous Disclosure Obligations
(“NI 51-102”) and the Corporation is not in default of its requirement to file
financial statements pursuant to NI 51-102 along with any prescribed filing fee
as set out in the regulations to The Securities Act (Manitoba) and there is no
order in effect which directs trading to cease in any securities of the
Corporation and no Manitoba Securities Commission proceeding is scheduled to
consider whether such an order should be issued.

(p)                                 the Shares are qualified investments under
the Income Tax Act (Canada) and the regulations thereunder for trusts governed
by registered retirement savings plans, registered retirement income funds,
registered education savings plans and deferred profit sharing plans.

2


--------------------------------------------------------------------------------




(q)                                 Computershare Investor Services Inc. has
been duly appointed the transfer agent and registrar for the common shares of
the Company.

Based upon the foregoing and subject to the limitations set forth herein, we
confirm to you that, on the basis of the information we gained in the course of
performing the services referred to above, no facts have come to our attention
which have caused us to believe that (i) the Canadian Base Shelf Prospectus and
Canadian Prospectus Supplement, when taken as a whole (together, the “Canadian
Prospectus”), contained any untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances in which they were made, not misleading, or (ii) as
of the date of the Canadian Prospectus Supplement and as of the time of delivery
of this letter, the Canadian Prospectus contains any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances in which they are made, not
misleading (in each case, other than the financial statements and other
financial and statistical information, and the information derived from the
reports of technical consultants, included or incorporated by reference
therein).

A “material fact” (as defined in the Securities Act (British Columbia)) in
relation to the offering of the Securities by the Corporation means a fact that
significantly affects, or would reasonably be expected to have a significant
effect on, the market price or value of the Shares.  We are not qualified to
judge the impact which any facts may have in the securities marketplace.  Our
comment to the effect set out above concerning the materiality of facts which
have come to our attention is based on our experience in practicing securities
law and on the meaning of the term “material fact” as stated above, and should
not be interpreted as an opinion or an expert comment about financial facts or
the impact of any facts on market prices or values of securities.

3


--------------------------------------------------------------------------------


Schedule C

Form of Opinion of U.S. Counsel

(Burns & Levinson LLP)

1.                                       The Registration Statement filed in
connection with the offering and sale of the Shares in the United States, is
effective under the 1933 Act. The Company is eligible to file the Registration
Statement. To the best of such counsel’s knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or are pending or threatened under the
1933 Act. The filing of the U.S. Preliminary Prospectus Supplement to the
Registration Statement on October 17, 2006 with the Commission pursuant Rule
424(b) under the 1933 Act has been made in the manner and in the time period
required by such rule. The filing of the U.S. Prospectus Supplement to the
Registration Statement on October 31, 2006 with the Commission pursuant to Rule
424(b) under the 1933 Act has been made in the manner and in the time period
required by such rule.  Each Issuer General Free Writing Prospectus set forth on
Schedule C to the Agency Agreement has been filed in the manner and within the
time period set forth in Rule 433(d) promulgated under the 1933 Act, subject to
compliance therewith as permitted under Rule 164 promulgated  under the 1933
Act.

2.                                       The Registration Statement and the U.S.
Prospectus, including the documents incorporated by reference therein, and each
amendment or supplement thereto (except for the financial statements, financial
statement schedules and other financial data included therein or omitted
therefrom as to which such counsel need express no opinion), as of their
respective effective or issue dates, comply as to form in all material respects
with the requirements of U.S. securities laws.

3.                                       To our knowledge, the Company is not an
“ineligible issuer” (as defined in Rule 405 under the 1933 Act) as of the
eligibility determination date for purposes of Rules 164 and 433 under the 1933
Act with respect to the offering of the Shares contemplated by the Registration
Statement.

4.                                       No approval, authorization, consent or
order of or filing by the Company with any U.S. federal governmental or
regulatory commission, board, body, authority or agency, or of or with any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the AMEX) is required in connection with the
issuance and sale of the Shares or the consummation by the Company of the
transactions contemplated by the Agency Agreement, other than (i) registration
of the offer and sale of the Shares under the 1933 Act and registration of the
Shares under the 1934 Act, which have been effected by the Company and (ii) any
notices and filings required to be given to, or made with, AMEX, which have been
made by the Company and except that we express no opinion as to any necessary
qualification under the state securities or blue sky laws of the various
jurisdictions in which the Shares are being offered by the Agents and we express
no opinion with respect to the Conduct Rules of the NASD.

5.                                       The Shares have been approved for
listing on the AMEX, subject to official notice of issuance of the Shares.

6.                                       The Company is not, and upon the
issuance and sale of the Shares and the application of the net proceeds
therefrom as described in the Canadian Prospectus and the U.S. Prospectus and
the Pricing Disclosure Package will not be, an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended (the “1940 Act”);
nor is the Company “controlled” by an entity required to be registered as an
“investment company” under the 1940 Act.


--------------------------------------------------------------------------------




7.                                       To such counsel’s knowledge, (i) the
Company is not a party to any legal or governmental action or proceeding that
challenges the validity or enforceability, or seeks to enjoin the performance,
of the Agency Agreement and (ii) except as disclosed in the Registration
Statement, the U.S. Prospectus Supplement, or the Pricing Disclosure Package
there is not pending or threatened any action, suit, proceeding, inquiry, or
investigation, to which the Company or any subsidiary is a party, or to which
the property of the Company or any subsidiary is subject, before or brought by
any court or governmental agency or body, domestic or foreign which could
reasonably be expected to result in a Material Adverse Effect.

8.                                       To our knowledge, except as described
in the Registration Statement, the U.S. Preliminary Prospectus and the U.S.
Prospectus, no person has the right, pursuant to the terms of any contract,
agreement or other instrument, to cause the Company to register under the 1933
Act any Common Shares or shares of any other share capital or other equity
interest of the Company, or to include any such shares or interest in the
Registration Statement, the U.S. Prospectus or the offering contemplated
thereby.

9.                                       Although the discussion set forth in
the Registration Statement, the U.S. Preliminary Prospectus and the U.S.
Prospectus under the caption “Certain U.S. Federal Income Tax Considerations”
does not purport to discuss all possible United States federal income tax
consequences of the acquisition, ownership and disposition of the Shares, such
discussion constitutes, in all material respects, a fair and accurate summary of
the probable significant U.S. federal income tax consequences of the
acquisition, ownership and disposition of the Shares.

Such opinion shall additionally state that such counsel has participated in the
preparation of the U.S. Prospectus Supplement and in conferences with officers
and other representatives of the Company, representatives of the auditors of the
Company, and representatives of the Agents, at which the contents of the
Registration Statement and the U.S. Prospectus and related matters (including
the preparation thereof) were discussed and such counsel has reviewed a copy of
the Registration Statement and, although such counsel is not passing upon and
does not assume any responsibility for the accuracy, completeness or fairness of
the statements contained in the Registration Statement and the U.S. Prospectus,
on the basis of the foregoing, nothing has come to such counsel’s attention that
has caused it to believe that, (A) the Registration Statement or any amendment
thereto made prior to the Closing Time (except for the financial statements,
financial statement schedules and other financial data included or incorporated
therein or omitted therefrom and the scientific and technical information
included therein in reliance on the authority of •, • and •, as experts, as to
which we have not been requested to express a view), at the time such
Registration Statement or any amendment thereto became effective and as of the
date of the U.S. Prospectus Supplement, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, (B) the U.S.
Prospectus or any amendment or supplement thereto made prior to the Closing Time
(except for the financial statements, financial statement schedules and other
financial data included or incorporated therein or omitted therefrom and the
scientific and technical information included therein in reliance on the
authority of •, • and •, as experts, as to which we have not been requested to
express a view), at the time the U.S. Prospectus was issued, at the time any
such amended or supplemented prospectus was issued or at the Closing Time,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or (C)
the Pricing Disclosure Package (other than the financial statements, financial
statement schedules and other financial data included or incorporated therein or
omitted therefrom and the scientific and technical information included

2


--------------------------------------------------------------------------------




therein in reliance on the authority of • and •, as experts, as to which we have
not been requested to express a view), as of the Applicable Time, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of circumstances
under which they were made, not misleading. With respect to statements contained
in the Pricing Disclosure Package, any statement contained in any of the
constituent documents shall be deemed to be modified or superseded to the extent
that any information contained in subsequent constituent documents modifies or
replaces such statement.

In giving such opinion, such counsel may rely, as to all matters governed by the
laws of jurisdictions other than the law of · and the federal law of the United
States, upon opinions of local counsel, in which case the opinion shall state
that they believe the Agents and they are entitled to so rely. Such counsel may
also state that, insofar as such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers of the
Company and certificates of public officials; provided that such certificates
have been delivered to the Agents. Such opinion shall not state that it is to be
governed or qualified by, or that it is otherwise subject to, any treatise,
written policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

3


--------------------------------------------------------------------------------


Schedule D

Form of Nevada Counsel

(Erwin & Thompson LLP)

1.               Each of the subsidiaries is validly existing as a corporation
in good standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement, the U.S.
Preliminary Prospectus and the U.S. Prospectus.

2.               The Company and the subsidiaries are each duly qualified to do
business as a foreign corporation and are in good standing in each jurisdiction
in the United States where the ownership or leasing of their respective
properties or the conduct of their respective businesses requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect.

3.               All of the outstanding shares of capital stock of each of the
subsidiaries have been duly authorized and validly issued, are fully paid and
non-assessable and, except as otherwise disclosed in the Registration Statement,
the U.S. Preliminary Prospectus and the U.S. Prospectus, all of such shares are
owned by the Company.

4.               The execution, delivery and performance of the Agency Agreement
by the Company, the issuance and sale of the Shares by the Company and the
consummation by the Company of the other transactions contemplated by the Agency
Agreement do not and will result in any breach or violation of or constitute a
default under (nor constitute any event which, with notice, lapse of time or
both, would result in any breach or violation of or constitute a default under
or give the holder of any indebtedness (or a person acting on such holder’s
behalf) the right to require the repurchase, redemption or repayment of all or a
part of such indebtedness under), or result in the creation or imposition of a
lien, charge or encumbrance on any property or assets of the Company or any of
the subsidiaries pursuant to the terms of (i) the articles of incorporation and
by-laws or other organizational documents of the subsidiaries, or (ii) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument (collectively, “Agreements and Instruments”) which is listed in Annex
A hereto, or (iii) any U.S. federal law, regulation or rule, or (iv) any decree,
judgment or order applicable to the Company or any of the subsidiaries or any of
their respective properties, which decree, judgment or order is known by us.


--------------------------------------------------------------------------------


Schedule E

Agents

Sprott Securities Inc.

Sprott Securities (USA) Limited

GMP Securities L.P.

Griffiths McBurney Corp.

 


--------------------------------------------------------------------------------


Schedule F

Issuer General Use Free Writing Prospectuses

Canadian Preliminary Prospectus.


--------------------------------------------------------------------------------